Exhibit 10.1

 

 

EXECUTION VERSION

 

[g198821ki01i001.jpg]

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

August 8, 2017

 

among

 

EAGLE PHARMACEUTICALS, INC.

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

and

 

SILICON VALLEY BANK and PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I  Definitions

1

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

33

SECTION 1.03.

Terms Generally

33

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

33

SECTION 1.05.

Status of Obligations

34

SECTION 1.06.

Amendment and Restatement of the Existing Credit Agreement

34

 

 

 

ARTICLE II  The Credits

35

 

 

SECTION 2.01.

Commitments

35

SECTION 2.02.

Loans and Borrowings

35

SECTION 2.03.

Requests for Borrowings

36

SECTION 2.04.

Intentionally Omitted

36

SECTION 2.05.

Intentionally Omitted

36

SECTION 2.06.

Letters of Credit

36

SECTION 2.07.

Funding of Borrowings

40

SECTION 2.08.

Interest Elections

41

SECTION 2.09.

Termination and Reduction of Commitments

42

SECTION 2.10.

Repayment and Amortization of Loans; Evidence of Debt

42

SECTION 2.11.

Prepayment of Loans

43

SECTION 2.12.

Fees

44

SECTION 2.13.

Interest

45

SECTION 2.14.

Alternate Rate of Interest

46

SECTION 2.15.

Increased Costs

46

SECTION 2.16.

Break Funding Payments

47

SECTION 2.17.

Taxes

48

SECTION 2.18.

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

51

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

53

SECTION 2.20.

Incremental Facilities

54

SECTION 2.21.

Defaulting Lenders

57

 

 

 

ARTICLE III  Representations and Warranties

58

 

 

SECTION 3.01.

Organization; Powers; Subsidiaries

58

SECTION 3.02.

Authorization; Enforceability

59

SECTION 3.03.

Governmental Approvals; No Conflicts

59

SECTION 3.04.

Financial Condition; No Material Adverse Change

59

SECTION 3.05.

Properties

60

SECTION 3.06.

Litigation, Environmental and Labor Matters

60

SECTION 3.07.

Compliance with Laws and Agreements

60

SECTION 3.08.

Investment Company Status

61

SECTION 3.09.

Taxes

61

SECTION 3.10.

ERISA

61

SECTION 3.11.

Disclosure

61

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

SECTION 3.12.

Federal Reserve Regulations

61

SECTION 3.13.

Liens

61

SECTION 3.14.

No Default

61

SECTION 3.15.

No Burdensome Restrictions

61

SECTION 3.16.

Solvency

61

SECTION 3.17.

Insurance

62

SECTION 3.18.

Security Interest in Collateral

62

SECTION 3.19.

Anti-Corruption Laws and Sanctions

62

SECTION 3.20.

EEA Financial Institutions

62

 

 

ARTICLE IV Conditions

63

 

 

SECTION 4.01.

Effective Date

63

SECTION 4.02.

Each Credit Event

63

 

 

ARTICLE V Affirmative Covenants

64

 

 

SECTION 5.01.

Financial Statements and Other Information

64

SECTION 5.02.

Notices of Material Events

65

SECTION 5.03.

Existence; Conduct of Business

66

SECTION 5.04.

Payment of Obligations

66

SECTION 5.05.

Maintenance of Properties; Insurance

66

SECTION 5.06.

Books and Records; Inspection Rights

67

SECTION 5.07.

Compliance with Laws and Material Contractual Obligations

67

SECTION 5.08.

Use of Proceeds

67

SECTION 5.09.

Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances

68

 

 

ARTICLE VI Negative Covenants

69

 

 

SECTION 6.01.

Indebtedness

69

SECTION 6.02.

Liens

71

SECTION 6.03.

Fundamental Changes, Asset Sales and Specified Foreign Subsidiaries

73

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

76

SECTION 6.05.

Swap Agreements

77

SECTION 6.06.

Transactions with Affiliates

78

SECTION 6.07.

Restricted Payments

78

SECTION 6.08.

Restrictive Agreements

79

SECTION 6.09.

Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents

79

SECTION 6.10.

Sale and Leaseback Transactions

80

SECTION 6.11.

Financial Covenants

80

 

 

ARTICLE VII Events of Default

81

 

 

ARTICLE VIII The Administrative Agent

83

 

 

ARTICLE IX Miscellaneous

88

 

 

SECTION 9.01.

Notices

88

SECTION 9.02.

Waivers; Amendments

89

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

92

SECTION 9.04.

Successors and Assigns

93

SECTION 9.05.

Survival

97

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

97

SECTION 9.07.

Severability

98

SECTION 9.08.

Right of Setoff

98

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

98

SECTION 9.10.

WAIVER OF JURY TRIAL

98

SECTION 9.11.

Headings

99

SECTION 9.12.

Confidentiality

99

SECTION 9.13.

USA PATRIOT Act

100

SECTION 9.14.

Appointment for Perfection

100

SECTION 9.15.

Releases of Liens and Subsidiary Guarantors

100

SECTION 9.16.

Interest Rate Limitation

101

SECTION 9.17.

No Advisory or Fiduciary Responsibility

102

SECTION 9.18.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

102

 

 

 

ARTICLE X Borrower Guarantee

103

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

SCHEDULES:

 

 

 

Schedule 2.01 — Commitments

 

 

 

SCHEDULES TO DISCLOSURE LETTER:

 

Schedule 3.01 — Subsidiaries

 

Schedule 6.01 — Existing Indebtedness

 

Schedule 6.02 — Existing Liens

 

Schedule 6.06 — Affiliate Transactions

 

 

 

EXHIBITS:

 

 

 

Exhibit A — Form of Assignment and Assumption

 

Exhibit B — [Reserved]

 

Exhibit C — [Reserved]

 

Exhibit D — [Reserved]

 

Exhibit E — List of Closing Documents

 

Exhibit F-1 — Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

 

Exhibit F-2 — Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

 

Exhibit F-3 — Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

 

Exhibit F-4 — Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

 

Exhibit G-1 — Form of Borrowing Request

 

Exhibit G-2 — Form of Interest Election Request

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of August 8,
2017 among EAGLE PHARMACEUTICALS, INC., the LENDERS from time to time party
hereto, SILICON VALLEY BANK and PNC BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of January 26, 2017 (as amended, supplemented or otherwise modified
prior to the Effective Date, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have entered into this Agreement in order to (i) amend and restate the Existing
Credit Agreement in its entirety; (ii) extend the applicable maturity date in
respect of the existing revolving credit facility under the Existing Credit
Agreement; (iii) provide for new term loans to be made hereunder;
(iv) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (v) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrower;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof; and

 

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
and Liens under the applicable “Loan Documents” (as referred to and defined in
the Existing Credit Agreement) shall continue in full force and effect as
modified or restated by the Loan Documents (as referred to and defined herein)
and that, from and after the Effective Date, all references to the “Credit
Agreement” contained in any such existing “Loan Documents” shall be deemed to
refer to this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                       Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) or series of related acquisitions by the Borrower or any
Subsidiary of (i) all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line (including rights in respect of any drug or other pharmaceutical product)
or line of business of) any

 

--------------------------------------------------------------------------------


 

Person, (ii) all or substantially all the Equity Interests in, a Person or
division or line of business of a Person or (iii) an Exclusive License to
develop and commercialize a drug or other product line of any Person.

 

“Acquisition Consideration” means the sum of the cash purchase price for any
Permitted Acquisition payable at or prior to the closing date of such Permitted
Acquisition (and which, for the avoidance of doubt, shall not include any
purchase price adjustment, royalty, earnout, contingent payment or any other
deferred payment of a similar nature) plus the aggregate principal amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition,
exclusive of all fees and expenses.

 

“Acquisition Holiday” has the meaning assigned to such term in Section 6.11.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans or LC Exposure, the percentage equal to a fraction the numerator
of which is such Lender’s Revolving Commitment and the denominator of which is
the aggregate Revolving Commitments of all Revolving Lenders (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments); provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Revolving Commitment
shall be disregarded in the

 

2

--------------------------------------------------------------------------------


 

calculation, and (b) with respect to the Term Loans, (i) prior to the Term Loan
Commitment Termination Date, the percentage equal to a fraction the numerator of
which is such Lender’s Term Loan Commitment and the denominator of which is the
aggregate Term Loan Commitments of all Term Lenders; provided that, in the case
of Section 2.21 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Term Loan Commitment shall be disregarded in the calculation and
(ii) from and after the Term Loan Termination Date, a percentage equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
the Term Loans and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of all Term Lenders.

 

“Applicable Pledge Percentage” means (a)100% in the case of a pledge by the
Borrower or by any Subsidiary of its Equity Interests in any Domestic Subsidiary
(other than any CFC Holding Company), and (b) in the case of Voting Equity
Interests, 65% of the outstanding Voting Equity Interests of any directly owned
CFC (including any Specified Foreign Subsidiary) or CFC Holding Company. 
Notwithstanding anything to the contrary in this Agreement, no CFC or CFC
Holding Company shall be required to pledge any Equity Interests in the
Subsidiaries of such CFC or CFC Holding Company.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Total  Net Leverage Ratio applicable on such date:

 

 

 

Total Net Leverage
Ratio:

 

Eurodollar
Spread

 

ABR
Spread

 

Commitment
Fee Rate

 

Category 1:

 

< 1.00 to 1.00

 

2.25

%

1.25

%

0.35

%

Category 2:

 

> 1.00 to 1.00 but
< 2.00 to 1.00

 

2.50

%

1.50

%

0.375

%

Category 3:

 

> 2.00 to 1.00 but
< 3.00 to 1.00

 

2.75

%

1.75

%

0.40

%

Category 4:

 

> 3.00 to 1.00

 

3.00

%

2.00

%

0.45

%

 

For purposes of the foregoing,

 

(i)                                     if at any time the Borrower fails to
deliver the Financials on or before the date the Financials are due pursuant to
Section 5.01, Category 4 shall be deemed applicable for the period commencing
three (3) Business Days after the required date of delivery and ending on the
date which is three (3) Business Days after the Financials are actually
delivered, after which the Category shall be determined in accordance with the
table above as applicable;

 

(ii)                                  adjustments, if any, to the Category then
in effect shall be effective three (3) Business Days after the Administrative
Agent has received the applicable Financials (it being understood and agreed
that each change in Category shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change); and

 

(iii)                               notwithstanding the foregoing, Category 1
shall be deemed to be applicable until the Administrative Agent’s receipt of the
applicable Financials for the Borrower’s first fiscal quarter ending after the
Effective Date (unless such Financials demonstrate that Category 2, 3 or 4
should have been applicable during such period, in which case such other
Category shall be deemed to be applicable during such period) and adjustments to
the Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

4

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Eagle Pharmaceuticals, Inc., a Delaware corporation.

 

“Borrower Margin Stock” means any Equity Interests of the Borrower that have
been repurchased by the Borrower in accordance with the terms of this Agreement,
in any such case, to the extent such Equity Interests constitute Margin Stock.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided, however, that, for the avoidance of doubt, any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations.

 

“Cephalon License Agreement” means the Exclusive License Agreement, dated as of
February 13, 2015, by and between Cephalon, Inc. and the Borrower, as amended by
Amendment to the License Agreement, dated as of September 30, 2016, by and among
Cephalon, Inc., Teva Pharmaceuticals International GmbH and the Borrower (as the
same may be further amended, restated, supplemented or otherwise modified from
time to time).

 

“Cephalon License Agreement Default” means (a) (i) the receipt by or the
issuance to the Borrower of any notice of termination under or in respect of the
Cephalon License Agreement, or (ii) the termination or the failure to be in full
force and effect for any reason of the Cephalon License Agreement, or (iii) the
assignment by the Borrower of any or all of its rights and obligations under the
Cephalon License Agreement, other than to the Administrative Agent for the
benefit of the Secured Parties, in each case of (i) through (iii) above, other
than any termination by the Borrower in its commercially reasonably judgment for
business reasons if the property subject to the Cephalon License Agreement is
promptly relicensed to another third party reasonably acceptable to the
Administrative Agent, and (b) after giving effect (including on a pro forma
basis) to any such event described in the foregoing clause (a), Consolidated
EBITDA shall be less than or equal to $25,000,000 for the period of four
consecutive fiscal

 

5

--------------------------------------------------------------------------------


 

quarters most recently ended for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)).

 

“CFC” means a subsidiary that is a “controlled foreign corporation” for purposes
of the Code.

 

“CFC Holding Company” means a Domestic Subsidiary, substantially all of the
assets of which are Equity Interests in one or more CFCs, so long as such
Domestic Subsidiary does not engage in any business or activity other than the
ownership of such Equity Interests and does not incur, and is not otherwise
liable for, any indebtedness or other liabilities.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 40 % of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation at any time of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were not (i) directors of the Borrower on the date
of this Agreement, (ii) nominated or approved by the board of directors of the
Borrower or (iii) appointed by directors so nominated or approved; or (c) the
occurrence of a change in control, or other similar provision, as defined in any
agreement or instrument evidencing any Material Indebtedness (triggering a
default or mandatory prepayment, which default or mandatory prepayment has not
been waived in writing).

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means each of Silicon Valley Bank and PNC Bank,
National Association in its capacity as a co-documentation agent for the credit
facilities evidenced by this Agreement.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of

 

6

--------------------------------------------------------------------------------


 

Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations provided that the Collateral shall exclude Excluded Assets.

 

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, financing statements whether
heretofore, now, or hereafter executed by the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent to secure the Secured
Obligations.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Consolidated Cash Interest Expense” means (a) Consolidated Interest Expense
payable in cash, excluding, to the extent otherwise included in the calculation
of Consolidated Interest Expense for the applicable period, without duplication,
(i) debt issuance costs, interest expense arising out of the amortization of
debt discount under Accounting Standards Codification 470-20 or premium and
commitment, bridge or other financing fees and expenses, (ii) non-cash interest
expense attributable to the movement in mark-to-market valuation of Swap
Agreements or other derivative instruments pursuant to Statement of Financial
Accounting Standards No. 133 (codified under Accounting Standards Codification
815) and any cash costs associated with breakage in respect of Swap Agreements,
(iii) amortization of deferred financing fees and (iv) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations under any agreement governing Indebtedness,
minus (b) interest income received or receivable in cash (to the extent not
netted against interest expense in the calculation of Consolidated Interest
Expense).

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) any non-cash charges attributable to impairment of
goodwill or other intangible assets, impairment of long-lived assets and any
extraordinary, unusual or non-recurring non-cash expenses or losses,
(vi) non-cash expenses related to stock based compensation, (vii) fees and
expenses directly incurred or paid in connection with (x) the Transactions,
(y) any Permitted Acquisition or any other Acquisition not prohibited by this
Agreement and (z) to the extent permitted hereunder, issuances or incurrence of
Indebtedness, issuances of Equity Interests or refinancing transactions and
modifications of instruments of Indebtedness; provided that the aggregate amount
of fees and expenses

 

7

--------------------------------------------------------------------------------


 

added back pursuant to this clause (vii) shall not exceed 10% of Consolidated
EBITDA for any applicable Reference Period (prior to giving effect to the
addback of such items pursuant to this clause (vii)), (viii) any non-recurring
charges, costs, losses, fees and expenses directly incurred or paid directly as
a result of discontinued operations or any sale or disposition of any asset of
the Borrower or any of its Subsidiaries, (ix) any unrealized losses in respect
of Swap Agreements, (x) the amount of cost savings and operating expense
reductions (but not revenue-related synergies) projected by the Borrower in good
faith to be realized as a result of any disposition permitted hereby, a
Permitted Acquisition or any other Investment permitted hereby, in each case
within the four consecutive fiscal quarters following the consummation thereof
(or following the consummation of the squeeze-out merger in the case of an
acquisition structured as a two-step transaction), calculated as though such
cost savings and operating expense reductions had been realized on the first day
of such period and net of the amount of actual benefits received during such
period from such event; provided that (A) a duly completed certificate signed by
a Financial Officer of the Borrower shall be delivered to the Administrative
Agent certifying that such cost savings or operating expense reductions are
reasonably expected and factually supportable in the good faith judgment of the
Borrower, (B) no cost savings or operating expense reductions shall be added
pursuant to this clause (x) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise (including, without limitation pursuant to the next succeeding
clause (x)), for such period and (C) the aggregate amount of cost savings and
operating expense reductions added back pursuant to this clause (x) and the
following clause (xi) shall not exceed 10% of Consolidated EBITDA for any
applicable Reference Period (prior to giving effect to the addback of such items
pursuant to this clause (x) and such clause (xi)), (xi) restructuring charges or
reserves, including write-downs and write-offs, including any one-time costs
incurred in connection with Permitted Acquisitions or any other Acquisitions not
prohibited by this Agreement and costs related to the closure, consolidation and
integration of facilities, information technology infrastructure and legal
entities, and severance and retention bonuses; provided that amounts added back
to this clause (xi) shall be actual and not projected and shall be without
duplication of amounts added back pursuant to clause (xi) above,
(xii) adjustments relating to purchase price allocation accounting, and
(xiii) net losses (including all fees, expenses and charges related thereto) on
the retirement or extinguishment of indebtedness minus, to the extent included
in Consolidated Net Income for such period, (1) interest income (to the extent
not netted against interest expense in the calculation of Consolidated Interest
Expense), (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any cash payments made during such period in respect of items
described in clauses (v) or (vi) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were incurred, (4) any non-recurring
income or gains directly as a result of discontinued operations, (5) any
unrealized income or gains in respect of Swap Agreements (to the extent not
included in clause (1) above or netted against interest expense in the
calculation of Consolidated Interest Expense) and (6) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business, all calculated for the Borrower and its Subsidiaries in accordance
with GAAP on a consolidated basis.  For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Material Acquisition
occurred on the first day of such Reference Period.

 

“Consolidated Funded Indebtedness” means, as of the date of any determination
thereof, the aggregate Indebtedness of the Borrower and its Subsidiaries
calculated on a consolidated basis as of such date in accordance with GAAP
consisting of (a) Indebtedness in respect of obligations for borrowed

 

8

--------------------------------------------------------------------------------


 

money, (b) Indebtedness in respect of obligations evidenced by bonds,
debentures, notes or similar instruments, (c) Indebtedness in respect of Capital
Lease Obligations and (d) any purchase price adjustment, royalty, earnout,
Milestone Payment or contingent payment or deferred payment of a similar nature
incurred in connection with an Acquisition to the extent the amount thereof is
no longer contingent and is fully determinable; provided that Consolidated
Funded Indebtedness shall not include (i) Indebtedness in respect of obligations
in respect of letters of credit or letters of guaranty, except to the extent of
unreimbursed obligations in respect of any drawn letter of credit or bank
guaranty or (ii) for the avoidance of doubt, obligations under Swap Agreements.

 

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, Consolidated Cash Interest Expense to the extent paid in cash
during such period, plus scheduled principal payments on Indebtedness made
during such period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).  In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded (a) any income (or loss) of any Person other than
the Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower, (b) non-cash gains or losses resulting
from mark-to-market accounting for derivatives in accordance with Statement of
Financial Accounting Standards No. 133 and (c) the effects of purchase
accounting adjustments made in accordance with GAAP.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

9

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

 

“Disclosure Letter” means that certain Disclosure Letter, dated as of the date
hereof, and executed by the Borrower.

 

“Disposition Consideration” means (i) for any sale, transfer, lease or
disposition (other than an Exclusive License), the aggregate fair market value
of any assets sold, transferred, leased or otherwise disposed of and (ii) for
any Exclusive License, the aggregate cash payment paid to the Borrower or any
Subsidiary on or about the time of consummation of the Exclusive License (and
which, for the avoidance of doubt, shall not include any royalty, earnout,
contingent payment or any other deferred payment of a similar nature that may be
payable thereafter).

 

“Disqualified Stock” means any Equity Interest that by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Equity Interests which would
not constitute Disqualified Stock, pursuant to a sinking fund obligation or
otherwise, or (b) is convertible or exchangeable for Indebtedness or redeemable
for any consideration other than other Equity Interests(which would not
constitute Disqualified Stock at the option of the holder thereof, in whole or
in part, in each case, on or prior to the date that is 91 days after the later
of the Maturity Date and the latest Incremental Term Loan Maturity Date in
effect.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market, (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit unless such rights
constitute all or substantially all of such Person’s or operating business’
assets.

 

10

--------------------------------------------------------------------------------


 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

11

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Assets” means:

 

(a) any real property (including any leasehold interests therein);

 

(b) assets subject to certificates of title (other than motor vehicles subject
to certificates of title; provided that perfection of security interests in such
motor vehicles shall be limited to the filing of UCC financing statements);

 

(c) assets in respect of which pledges and security interests are prohibited by
applicable law, rule or regulation or agreements with any Governmental Authority
and approval or authorization from such Governmental Authority has not been
obtained (other than to the extent that such prohibition would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such prohibitions (including by the grant of consent, license or other approval
from the applicable Governmental Authority), such assets shall automatically
cease to constitute “Excluded Assets”;

 

(d) Equity Interests in any Person other than wholly-owned Subsidiaries to the
extent not permitted by customary terms in such Person’s organizational or joint
venture documents without the consent of a third party who owns Equity Interest
in such Person which consent has not been obtained

 

12

--------------------------------------------------------------------------------


 

(unless any such restriction would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of
any relevant jurisdiction or any other applicable law); provided that,
immediately upon the ineffectiveness, lapse or termination of any such
prohibitions (including by the grant of consent or other approval from the
applicable third party), such assets shall automatically cease to constitute
“Excluded Assets”;

 

(e) any lease, license or other agreement or any property subject to a purchase
money security interest, similar arrangement or other contractual restriction,
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement, purchase money or other arrangement
or contractual restriction or creates a right of termination in favor of any
other party thereto (other than the Borrower or its Subsidiaries) until such
time as any necessary waiver or consent has been obtained (other than
(i) proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibition, (ii) to the
extent that any such term has been waived or (iii) to the extent any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such express term (including by the grant of consent,
approval or waiver from the applicable third party), such assets shall
automatically cease to constitute “Excluded Assets”;

 

(f) to the extent used exclusively to hold funds in trust for the benefit of the
applicable third parties (except for clause (vi)), (i) escrow accounts and trust
accounts, (ii) payroll accounts, (iii) accounts used for payroll taxes and/or
withheld income taxes, (iv) accounts used for employee wage and benefit
payments, (v) accounts pledged to secure performance (including to secure
letters of credit and bank guarantees) to the extent constituting Liens
permitted by Section 6.02, (vi) custodial accounts and (vii) accounts that are
swept to a zero balance on a daily basis to a deposit account that is subject to
a control agreement in favor of the Administrative Agent for the benefit of the
Secured Parties;

 

(g) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act of an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

 

(h) all commercial tort claims (as defined in the UCC) not required to be
specifically described in the Security Agreement;

 

(i) Voting Equity Interests in any Foreign Subsidiary that is a CFC and Voting
Equity Interests in any CFC Holding Company, in each case, in excess of 65% of
the total Voting Equity Interests in such Subsidiary;

 

(j)  any Borrower Margin Stock; and

 

(k) any other assets where the cost of obtaining or perfecting a security
interest in such assets exceeds the practical benefit to the Lenders afforded
thereby as reasonably determined by the Administrative Agent in writing (in
consultation with the Borrower);

 

provided that, “Excluded Assets” shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets).

 

13

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Exclusive License” means, with respect to any drug or pharmaceutical product,
any license to develop, commercialize, sell, market and promote such drug or
pharmaceutical product with a term greater than five (5) years (unless
terminable prior to such time without material penalty or premium by the
licensor) and which provides for exclusive rights to develop, commercialize,
sell, market and promote such drug or product within the United States; provided
that absent the foregoing, an “Exclusive License” shall not include (a) any
license to import, export, distribute or sell any such drug or product on an
exclusive basis within any particular geographic region or territory, (b) any
licenses, which may be exclusive, to manufacture or package any such drug or
product, (c) any license to manufacture, use, offer for sale or sell any
authorized generic version of such drug or product and (d) any license in
connection with any companion diagnostics. “Exclusively License” shall have the
correlative meaning. For the avoidance of doubt, the license granted under the
Cephalon License Agreement shall be deemed to constitute an “Exclusive License”
hereunder.

 

“Exclusive License Agreement” means any agreement or other instrument evidencing
or delivered in connection with any Exclusive License of the Borrower or any
Subsidiary.  For the avoidance of doubt, the Cephalon License Agreement shall be
deemed to constitute an “Exclusive License Agreement” hereunder.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Code and any

 

14

--------------------------------------------------------------------------------


 

fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns more than 50% of such Foreign Subsidiary’s issued and outstanding Equity
Interests.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funded Long-Term Indebtedness” means, with respect to any Person, all
Indebtedness of such Person that by its terms matures more than one year after
the date of determination or incurrence or matures within one year from such
date but is renewable or extendible, at the option of such Person, to a date
more than one year after such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year after such date, including, without limitation, all
amounts of Funded Indebtedness of such Person required to be paid or prepaid
within one year after the date of its creation.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary

 

15

--------------------------------------------------------------------------------


 

obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the lesser of (a) the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee is made and
(b) the maximum amount for which the guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guarantee, unless such primary
payment obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of the
Guarantee shall be such guaranteeing Person’s maximum reasonably possible
liability in respect thereof as reasonably determined by the Borrower in good
faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.

 

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Loan Commitments of any Series or Incremental
Revolving Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.20.

 

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

 

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Credit Exposure under such Incremental Facility Agreement.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

16

--------------------------------------------------------------------------------


 

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.20, to make Incremental Term Loans of any
Series hereunder, expressed as an amount representing the maximum principal
amount of the Incremental Term Loans of such Series to be made by such Lender.

 

“Incremental Term Loans” means any term loans made pursuant to Section 2.20(a).

 

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable and accrued
expenses arising in the ordinary course of business and licenses in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services if and to the extent such
obligation would appear as a liability upon the balance sheet of the specified
Person in accordance with GAAP (excluding (i) accounts payable or other
liability to trade creditors incurred in the ordinary course of business,
(ii) deferred compensation and severance, pension, health and welfare retirement
and equivalent benefits to current or former employees, directors or managers of
such Person and its Subsidiaries, (iii) any purchase price adjustment, royalty,
earnout, Milestone Payment or contingent payment of a similar nature incurred in
connection with an Acquisition until such amounts cease to be contingent and are
fully determinable (but, for the avoidance of doubt, including all seller notes)
and (iv) licenses in the ordinary course of business), (e) any purchase price
adjustment, royalty, earnout, Milestone Payment or contingent payment of a
similar nature incurred in connection with an Acquisition to the extent such
amounts cease to be contingent and are fully determinable, (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed; provided that, if such Person has not assumed or
otherwise become liable in respect of such Indebtedness, such obligations shall
be deemed to be in an amount equal to the lesser of (i) the unpaid amount of
such Indebtedness and (ii) fair market value of such property at the time of
determination (in the Borrower’s good faith estimate), (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations of such Person under Sale and Leaseback
Transactions and (l) Disqualified Stock.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
July 2017 relating to the Borrower and the Transactions.

 

17

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit G-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

18

--------------------------------------------------------------------------------


 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 (including, without
limitation, the Persons that are “Lenders” under the Existing Credit Agreement
immediately prior to the Effective Date) and any other Person that shall have
become a Lender hereunder pursuant to Section 2.20 or pursuant to an Assignment
and Assumption or other documentation contemplated hereby, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or other documentation contemplated hereby.  Unless the context otherwise
requires, the term “Lenders” includes the Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that
any precautionary UCC financing statements or similar filings (including any
filing of a UCC financing statement or other filing with a Governmental
Authority in respect of an operating lease or a consignment) and any filings
with any Governmental Authority in respect of any license (other than an
Exclusive License) shall not constitute Liens to the extent that such operating
lease, consignment or license to which the filings relate are otherwise Liens
permitted by Section 6.02.

 

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20(c).

 

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20(c).

 

“Liquidity Amount” means, as of any date of determination, the lesser of (i) the
aggregate amount of unrestricted and unencumbered (other than Liens securing the
Secured Obligations) cash and

 

19

--------------------------------------------------------------------------------


 

Permitted Investments maintained by the Borrower and its Domestic Subsidiaries
on deposit with one or more financial institutions in the United States of
America on such date and (ii) $50,000,000.

 

“Loan Documents” means this Agreement, the Disclosure Letter, any promissory
notes issued pursuant to Section 2.10(e), any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, the Reaffirmation Agreement and
all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit applications and any
agreements between the Borrower and the Issuing Bank regarding the respective
rights and obligations between the Borrower and the Issuing Bank in connection
with the issuance of Letters of Credit, whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any officer of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board.

 

“Material Acquisition” means any Permitted Acquisition (other than a Drug
Acquisition or Exclusive License) that involves payment of aggregate Acquisition
Consideration by the Borrower and its Subsidiaries in excess of $20,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their obligations under this Agreement or any other Loan
Document or (c) the validity or enforceability of this Agreement or any and all
other Loan Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder.

 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, dispositions of property, or any Exclusive
License, that involves payment of Disposition Consideration to the Borrower or
any of its Subsidiaries in excess of $20,000,000.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), contributed greater than five percent (5%) of Consolidated
EBITDA for such period or (ii) which contributed greater than ten percent (10%)
of Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds five percent (5%) of Consolidated EBITDA for any such
period or ten percent (10%) of Consolidated Total Assets as of the end of any
such fiscal quarter, the Borrower (or, in the event the Borrower has failed to
do so within ten (10) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries as “Material Domestic Subsidiaries” to eliminate such
excess,

 

20

--------------------------------------------------------------------------------


 

and such designated Subsidiaries shall for all purposes of this Agreement
constitute Material Domestic Subsidiaries.

 

“Material Exclusive License Agreement” means, as of any date of determination,
any Exclusive License Agreement entered into by the Borrower or any Subsidiary
as a licensor of rights thereunder for which, without duplication, the revenue
of the Borrower and its Subsidiaries attributable thereto and/or the payments
received by the Borrower and its Subsidiaries thereunder, was greater than
$10,000,000 during the most recently ended twelve-month period.

 

“Material Exclusive License Agreement Default” means (a) any Cephalon License
Agreement Default or (b) with respect to any other Material Exclusive License
Agreement, (x) (i) the receipt by or the issuance to the Borrower or the
applicable Subsidiary of any notice of termination under or in respect of such
Material Exclusive License Agreement, or (ii) the termination or the failure to
be in full force and effect for any reason of such Material Exclusive License
Agreement, or (iii) the assignment by the Borrower or any Subsidiary of any or
all of its rights and obligations under such Material Exclusive License
Agreement, other than to the Administrative Agent for the benefit of the Secured
Parties, in each case of (i) through (iii) above, other than any termination by
the Borrower or the applicable Subsidiary in its commercially reasonably
judgment for business reasons if the property subject to such Material Exclusive
License Agreement is promptly relicensed to another third party reasonably
acceptable to the Administrative Agent, and (y) after giving effect (including
on a pro forma basis) to any such event described in the foregoing clause (x),
Consolidated EBITDA shall be less than or equal to $25,000,000 for the period of
four consecutive fiscal quarters most recently ended for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)).

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and any intercompany Indebtedness solely between or among the Borrower
and its wholly-owned Subsidiaries), or obligations in respect of one or more
Swap Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $20,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maturity Date” means August 7, 2020.

 

“Milestone Payments” means payments made under contractual obligations existing
during the period of twelve months ending on the Effective Date or contractual
obligations arising thereafter, in each case in connection with any Permitted
Acquisition, Drug Acquisition or other acquisition (including any license or the
acquisition of any license) of any rights in respect of any drug or other
pharmaceutical product (and any related property or assets) to sellers (or
licensors) of the assets or Equity Interests acquired (or licensed) therein
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

21

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or

 

22

--------------------------------------------------------------------------------


 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.—managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Payment in Full” has the meaning assigned to such term in Section 9.15(c).  It
is understood and agreed that Payment in Full shall not occur until each of the
conditions described in the definition thereof shall have been satisfied.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related Acquisitions by the Borrower or any Subsidiary if, at the time
of and immediately after giving effect thereto, (a) no Default has occurred and
is continuing or would arise after giving effect (including giving effect on a
pro forma basis) thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Borrower and the
Subsidiaries or business reasonably related or ancillary thereto or similar or
complementary thereto or reasonable extensions thereof, (c) all actions required
to be taken with respect to such acquired or newly formed Subsidiary under
Section 5.09 shall have been taken or will be taken within the time periods
specified therein (subject to extensions as agreed by the Administrative Agent
in its reasonable discretion), (d) the Borrower and the Subsidiaries are in
compliance, on a pro forma basis, with the covenants contained in Section 6.11
(including, in the case of Section 6.11(a) and (b), after giving effect to the
increased maximum Senior Secured Net Leverage Ratio or Total Net Leverage Ratio,
as applicable, permitted under Section 6.11 if the Borrower has invoked the
Acquisition Holiday in accordance with the terms and conditions of such
Section 6.11) recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the Acquisition is a Material
Acquisition, the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower to such effect, together with
all relevant financial information, statements and projections requested by the
Administrative Agent and (e) in the case of an acquisition, merger or
consolidation involving a Loan Party, such Loan Party is the surviving entity of
such merger and/or consolidation.

 

“Permitted Debt” means unsecured Indebtedness for borrowed money incurred by the
Borrower or any Subsidiary Guarantor; provided that (i) any such Permitted Debt,
if guaranteed, shall not be guaranteed by any Subsidiary other than a Subsidiary
Guarantor and (ii) such Permitted Debt shall not

 

23

--------------------------------------------------------------------------------


 

mature prior to the date that is 91 days after the latest of the Maturity Date
or any Incremental Term Loan Maturity Date existing at the time of such
incurrence (it being understood that neither (x) any provision requiring an
offer to purchase such Indebtedness as a result of change of control or asset
sale or other fundamental change nor (y) any early conversion of any Permitted
Debt shall violate the foregoing restriction).

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, supplier’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than sixty (60) days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits made (i) in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations or
employment laws or to secure other public, statutory or regulatory obligations
and (ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (c)(i) above;

 

(d)                                 pledges and deposits to (i) secure the
performance of bids, trade and commercial contracts, government contracts,
leases, statutory obligations, surety and appeal bonds, performance and
completion bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (d)(i) above;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

 

(g)                                  Liens in favor of a banking or other
financial institution arising as a matter of law or in the ordinary course of
business under customary general terms and conditions encumbering deposits or
other funds maintained with a financial institution (including the right of
set-off) and that are within the general parameters customary in the banking
industry or arising pursuant to such banking institution’s general terms and
conditions;

 

(h) Liens  (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

 

24

--------------------------------------------------------------------------------


 

(i)                                     any interest or title of a licensor
under any license or sublicense entered into by the Borrower or any Subsidiary
as a licensee or sublicensee (i) existing on the date hereof or (ii) in the
ordinary course of its business;

 

(j)                                    licenses, sublicenses, leases or
subleases granted (i) between or among any of the Loan Parties or any of their
Subsidiaries (or any combination thereof) or (ii) to other Persons permitted
under Section 6.03;

 

(k)                                 Liens (i) in favor of any Loan Party;
provided that any Liens on Collateral are subordinated to the Liens in favor of
the Administrative Agent securing the Secured Obligations to the written
satisfaction of the Administrative Agent and (ii) on the property of any
Subsidiary that is not a Guarantor in favor of the Borrower or any other
Subsidiary; and

 

(i) Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
other applicable Law) on the items in the course of collection, and
(ii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than the letters of credit permitted under the
foregoing clauses (c)(ii) or (d)(ii)).

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than thirty (30) days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;

 

(f)                                   investments with average maturities of 12
months or less from the date of acquisition in money market funds rated AAA- (or
the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof) or
better by Moody’s (or, if at any time neither Moody’s nor

 

25

--------------------------------------------------------------------------------


 

S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency);

 

(g)                                  investment funds investing substantially
all of their assets in securities of the types described in clauses (a) through
(f) above; and

 

(h)                                 investments made in accordance with the
investment policy adopted by the Borrower’s Board of Directors (or committee
thereof) as in effect on the date hereof, a copy of which has been furnished to
the Administrative Agent, and as the same may be amended, supplemented or
modified after the date hereof with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed).

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts associated with, original issue discount on, and underwriting
discounts, fees, commissions and expenses incurred in connection with, such
Permitted Refinancing Indebtedness), (b) the final maturity date of such
Permitted Refinancing Indebtedness is no earlier than the earlier of (i) the
final maturity date of the Indebtedness being refinanced and (ii) the latest of
the Maturity Date or any Incremental Term Loan Maturity Date existing at the
time of such incurrence (it being understood that, in each case, any provision
requiring an offer to purchase such Indebtedness as a result of a change of
control, fundamental change, delisting, asset sale or similar provision or any
exercise or conversion of equity equivalents shall not violate the foregoing
restriction), (c) if the Indebtedness (including any Guarantee thereof) being
Refinanced is by its terms subordinated in right of payment to the Secured
Obligations, such Permitted Refinancing Indebtedness (including any Guarantee
thereof) shall be subordinated in right of payment to the Secured Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, taken as a whole (as
determined in good faith by the Board of Directors of the Borrower), (d) no
Permitted Refinancing Indebtedness shall have direct obligors or contingent
obligors that were not the direct obligors or contingent obligors (or that would
not have been required to become direct obligors or contingent obligors) in
respect of the Indebtedness being Refinanced, and (e) if the Indebtedness being
Refinanced is secured, such Permitted Refinancing Indebtedness may be secured on
terms no less favorable, taken as a whole, to the Secured Parties than those
contained in the documentation (including any intercreditor agreement) governing
the Indebtedness being Refinanced (as determined in good faith by the Board of
Directors of the Company).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

26

--------------------------------------------------------------------------------


 

“Pledge Subsidiary” means (i) each Domestic Subsidiary (other than any CFC
Holding Company or any Subsidiary of any CFC or CFC Holding Company), (ii) each
CFC Holding Company and (iii) each First Tier Foreign Subsidiary (including any
Specified Foreign Subsidiary).

 

“Prepayment Event” means:

 

(a)                                 any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of the Borrower or any Subsidiary, other than dispositions described in
Section 6.03(a); or

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary with a
fair market value immediately prior to such event equal to or greater than
$15,000,000; or

 

(c)                                  the incurrence by the Borrower or any
Subsidiary of any Indebtedness (other than Loans), other than Indebtedness
permitted under Section 6.01 or permitted by the Required Lenders pursuant to
Section 9.02.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Reaffirmation Agreement” means that certain Reaffirmation Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

 

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the Total Credit Exposure and unused Commitments at such time.

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president or a Financial Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

 

27

--------------------------------------------------------------------------------


 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable.  The initial aggregate amount of
the Revolving Lenders’ Revolving Commitments is $50,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or any other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or any other relevant
sanctions authority.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Draw” means the second and final draw of Term Loans, which may occur
during the Term Loan Availability Period.

 

28

--------------------------------------------------------------------------------


 

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of January 26, 2017, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.

 

“Senior Secured Net Leverage Ratio” means, as of any date of determination for
the Borrower, as determined on a consolidated basis and in accordance with GAAP,
the ratio of (a) (i) Consolidated Funded Indebtedness (other than any portion of
Consolidated Funded Indebtedness that is unsecured or constitutes Subordinated
Indebtedness) (as of the last day of the most recently completed fiscal quarter
of the Borrower for which financial statements are available) minus (ii) the
Liquidity Amount as of such date, to (b) Consolidated EBITDA (for the most
recently completed four consecutive fiscal quarters of the Borrower ending on or
most recently ended prior to such date for which financial statements are
available).

 

“Solvent” means, in reference to the Borrower and its Subsidiaries (on a
consolidated basis) as of a particular date, that on such date, (i) the fair
value of the assets of it’s the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries, on a consolidated basis, will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and its Subsidiaries, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or

 

29

--------------------------------------------------------------------------------


 

contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, to the Lenders or
any of their Affiliates under any Swap Agreement or any Banking Services
Agreement.

 

“Specified Foreign Subsidiary” means a Foreign Subsidiary of the Borrower
(i) 100% of the Equity Interests of which are owned directly by a Loan Party and
(ii) the Applicable Pledge Percentage of such Equity Interests are at all times
subject to a first priority perfected Lien in favor of the Administrative Agent
to secure the Secured Obligations in accordance with the terms and conditions of
the applicable Collateral Documents.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty on the Effective Date or thereafter pursuant to
Section 5.09(a).  The Subsidiary Guarantors on the Effective Date are identified
as such in Schedule 3.01 of the Disclosure Letter.   For the avoidance of doubt,
no CFC, CFC Holding Company or any Subsidiary of any CFC or CFC Holding Company
shall be a Subsidiary Guarantor.

 

30

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty” means that certain Guaranty dated as of January 26, 2017
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

 

“Term Loan Availability Period” means the period commencing on the Effective
Date and ending on the Term Loan Commitment Termination Date.

 

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $100,000,000 on the date of this Agreement.  After advancing any Term
Loans, each reference to a Term Lender’s Term Loan Commitment with respect to
such Term Loans shall refer to that Term Lender’s Applicable Percentage of such
funded Term Loans.

 

“Term Loan Commitment Termination Date” means the earliest to occur of (a) the
date of the Second Draw, (b) February 4, 2018 and (c) any earlier date upon
which the Term Loan Commitments are terminated in accordance with the terms
hereof.

 

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01.

 

“Total Credit Exposure” means the sum of the Total Revolving Credit Exposure and
the aggregate principal amount of all Term Loans outstanding at such time.

 

“Total Net Leverage Ratio” means, as of any date of determination for the
Borrower, as determined on a consolidated basis and in accordance with GAAP, the
ratio of (a) (i) Consolidated Funded Indebtedness (as of the last day of the
most recently completed fiscal quarter of the Borrower for which financial
statements are available) minus (ii) the Liquidity Amount as of such date, to

 

31

--------------------------------------------------------------------------------


 

(b) Consolidated EBITDA (for the most recently completed four consecutive fiscal
quarters of the Borrower ending on or most recently ended prior to such date for
which financial statements are available).

 

“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans and their LC Exposure at such time.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Effective Date or arising thereafter in
connection with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Permitted Acquisition.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Voting Equity Interests” means, with respect to any Person, such Person’s
Equity Interests having the right to vote for election of directors (or the
equivalent thereof) of such Person under ordinary circumstances.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

32

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.                       Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

SECTION 1.03.                       Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules (whether to this
Agreement or to the Disclosure Letter) shall be construed to refer to Articles
and Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04.                       Accounting Terms; GAAP; Pro Forma
Calculations.  (a)  Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision  amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at

 

33

--------------------------------------------------------------------------------


 

“fair value”, as defined therein and (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act; provided
that no pro forma computation required to be made hereunder shall make or result
in any pro forma adjustment to Consolidated EBITDA for any Drug Acquisition or
Exclusive License. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).

 

SECTION 1.05.                       Status of Obligations.  In the event that
the Borrower or any other Loan Party shall at any time issue or have outstanding
any Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

SECTION 1.06.                       Amendment and Restatement of the Existing
Credit Agreement.  The parties to this Agreement agree that, on the Effective
Date, the terms and provisions of the Existing Credit Agreement shall be and
hereby are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement.  This Agreement is not intended to be, and shall
not constitute, a novation.  All Revolving Loans made, and Obligations incurred,
under the Existing Credit Agreement which are outstanding on the Effective Date
shall continue as Revolving Loans and Obligations, respectively, under (and
shall be governed by the terms of) this Agreement and the other Loan Documents. 
Without limiting the foregoing, upon the effectiveness of the amendment and
restatement contemplated hereby on the Effective Date: (a) all references in the
“Loan Documents” (as defined in the Existing Credit Agreement) to the
“Administrative Agent”, the “Credit Agreement” and the “Loan Documents” shall be
deemed to refer to the Administrative Agent, this Agreement and the Loan
Documents, (b) the “Commitments” (as

 

34

--------------------------------------------------------------------------------


 

defined in the Existing Credit Agreement) shall be redesignated as Revolving
Commitments hereunder as set forth on Schedule 2.01 and (c) the Administrative
Agent shall make such other reallocations, sales, assignments or other relevant
actions in respect of each Lender’s credit exposure under the Existing Credit
Agreement as are necessary in order that each such Lender’s Credit Exposure and
outstanding Loans hereunder reflects such Lender’s Applicable Percentage of the
outstanding aggregate Credit Exposures on the Effective Date.  Nothing herein
shall be construed to limit the applicability of any supplemental reaffirmations
of obligations or liens set forth in the Reaffirmation Agreement or otherwise.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                       Commitments.  Subject to the terms and
conditions set forth herein, (a) each Revolving Lender (severally and not
jointly) agrees to make Revolving Loans to the Borrower in Dollars from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) the Total Revolving Credit Exposure
exceeding the aggregate Revolving Commitments, and (b) each Term Lender
(severally and not jointly) agrees to make Term Loans to the Borrower in Dollars
in a maximum of two (2) draws (it being understood that the initial draw of Term
Loans shall occur on the Effective Date in an aggregate principal amount equal
to $50,000,000, and that only one remaining draw of Term Loans shall be
available thereafter during the Term Loan Availability Period) in an amount
equal to such Lender’s undrawn Term Loan Commitment, by making immediately
available funds available to the Administrative Agent’s designated account, not
later than the time specified by the Administrative Agent.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.  Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.

 

SECTION 2.02.                       Loans and Borrowings.  (a) Each Loan shall
be made as part of a Borrowing consisting of Loans of the same Class and Type
made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. The Term Loans shall be repaid as set forth in Section 2.10.

 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing and each Term Loan Borrowing shall be comprised entirely of ABR Loans
or Eurodollar Loans as the Borrower may request in accordance herewith; provided
that all Borrowings made on the Effective Date must be made as ABR Borrowings
but may be converted into Eurodollar Borrowings in accordance with
Section 2.08.  Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000. 
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided

 

35

--------------------------------------------------------------------------------


 

that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the aggregate Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).    Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.                       Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate principal amount of the
requested Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing and whether such Borrowing is a Revolving
Borrowing or a Term Loan Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.                       Intentionally Omitted.

 

SECTION 2.05.                       Intentionally Omitted.

 

SECTION 2.06.                       Letters of Credit.  (a) General.  Subject to
the terms and conditions set forth herein, the Borrower may request the issuance
of Letters of Credit denominated in Dollars as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Revolving Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement

 

36

--------------------------------------------------------------------------------


 

submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.  The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended by the Issuing Bank in its sole discretion and only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed $5,000,000, (ii) no Lender’s Revolving Credit Exposure shall
exceed its Revolving Commitment, and (iii) the Total Revolving Credit Exposure
shall not exceed the aggregate Revolving Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the Issuing Bank to
the beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of

 

37

--------------------------------------------------------------------------------


 

Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the amount equal to such LC Disbursement, calculated as of the date the Issuing
Bank made such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is not less than $1,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing in an equivalent amount of such LC Disbursement and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any

 

38

--------------------------------------------------------------------------------


 

consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the reimbursement is due and
payable, at the rate per annum then applicable to ABR Revolving Loans and such
interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)                                     Replacement and Resignation of Issuing
Bank.

 

(i)                                     The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
 At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit

 

39

--------------------------------------------------------------------------------


 

then outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(ii)                                  Subject to the appointment and acceptance
of a successor Issuing Bank, the Issuing Bank may resign as an Issuing Bank at
any time upon thirty days’ prior written notice to the Administrative Agent, the
Borrower and the Revolving Lenders, in which case, such Issuing Bank shall be
replaced in accordance with Section 2.06(i)(i) above

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure  representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

 

SECTION 2.07.                       Funding of Borrowings.  (a) Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof
solely by wire transfer of immediately available funds by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Term Loans shall
be made as provided in Section 2.01(b).  Except in respect of the provisions of
this Agreement covering the reimbursement of Letters of Credit, the
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the funds so received in the aforesaid account of the Administrative
Agent to an account of the Borrower maintained with the Administrative Agent in
New York City or Chicago and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in

 

40

--------------------------------------------------------------------------------


 

reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.08.                       Interest Elections.  (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request signed by the Borrower.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Borrower to
elect an Interest Period for Eurodollar Loans that does not comply with Section
2.02(d).

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

41

--------------------------------------------------------------------------------


 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period, such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

 

SECTION 2.09.                       Termination and Reduction of Commitments. 
(a) Unless previously terminated, (i) any undrawn Term Loan Commitments shall
terminate on the earlier of (x) 5:00 p.m. (Chicago time) on January 22, 2018 and
(y) immediately after giving effect to the Second Draw, and (ii) the Revolving
Loan Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Total
Revolving Credit Exposure would exceed the aggregate Revolving Commitments.

 

(c)                                  The Borrower may at any time terminate, or
from time to time reduce, the Term Loan Commitments; provided that each partial
reduction of the Term Loan Commitments shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000.

 

(d)                                 The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under paragraph (b)
of this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

SECTION 2.10.                       Repayment and Amortization of Loans;
Evidence of Debt.  (a) The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date.  Commencing on
December 31, 2017, the Borrower shall repay Term Loans on the last day of each
March, June, September and December in an aggregate principal amount equal to
the sum of (i) 2.5% of the aggregate principal amount of the initial Term Loans
made on the Effective Date plus (ii) from and after the Second Draw, 2.5% of the
aggregate principal amount of the Term Loans drawn pursuant to the Second Draw
(such aggregate amount, as adjusted from time to time pursuant to Section
2.11(a) and Section 2.11(d)).  To the extent not previously repaid, all unpaid
Term Loans shall be paid in full in Dollars by the Borrower on the Maturity
Date.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the Obligations.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form.

 

SECTION 2.11.                       Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11(a).  The
Borrower shall notify the Administrative Agent by written notice (promptly
followed by telephonic confirmation of such request) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three (3) Business Days before the date of prepayment
or (ii) in the case of prepayment of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Revolving
Borrowing, each voluntary prepayment of a Term Loan Borrowing shall be applied
ratably to the Term Loans included in the prepaid Term Loan Borrowing in such
order of application as directed by the Borrower and each mandatory prepayment
of a Term Loan Borrowing shall be applied in accordance with Section 2.11(c). 
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

 

(b)                                 If at any time the sum of the aggregate
principal amount of all of the Revolving Credit Exposures exceeds the aggregate
Revolving Commitments, the Borrower shall immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate principal

 

43

--------------------------------------------------------------------------------


 

amount of all Revolving Credit Exposures to be less than or equal to the
aggregate Revolving Commitments.

 

(c)                                  In the event and on each occasion that any
Net Cash Proceeds are received by or on behalf of the Borrower or any of its
Subsidiaries in respect of any Prepayment Event, the Borrower shall, immediately
after such Net Cash Proceeds are received, prepay the Term Loans in the inverse
order of maturity in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that, in the case of any event described in clause (a) or (b)
of the definition of the term “Prepayment Event”, if the Borrower shall deliver
to the Administrative Agent a certificate of a Financial Officer to the effect
that the Borrower or its relevant Subsidiaries intend to apply the Net Cash
Proceeds from such event (or a portion thereof specified in such certificate),
within 365 days after receipt of such Net Cash Proceeds, to acquire (or replace
or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Borrower and/or its Subsidiaries,
and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Cash Proceeds specified in such certificate; provided further that to the extent
of any such Net Cash Proceeds therefrom that have not been so applied by the end
of such 365-day period, at which time a prepayment shall be required in an
amount equal to such Net Cash Proceeds that have not been so applied.

 

SECTION 2.12.                       Fees.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at the Applicable Rate on the Available Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment terminates; provided that,
if such Lender continues to have any Revolving Credit Exposure after its
Revolving Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Credit Exposure. 
Accrued revolving commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any commitment fees accruing after the date
on which the Revolving Commitments terminate shall be payable on demand.  The
Borrower also agrees to pay the Administrative Agent for the account of each
Term Lender a commitment fee, which shall accrue at the Applicable Rate (as set
forth in the “Commitment Fee Rate” column in the definition thereof) on the
average daily unused amount of the Term Loan Commitment of such Lender during
the period from and including the Effective Date to but excluding the Term Loan
Commitment Termination Date.  Accrued term loan commitment fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the Term Loan Commitment Termination Date, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure and (ii) to the Issuing Bank for its own account a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the

 

44

--------------------------------------------------------------------------------


 

Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the applicable Lenders.  Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.13.                       Interest.  (a) The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default, the Administrative Agent or
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), declare that (i) all Loans
shall bear interest at 2% plus the rate otherwise applicable to such Loans as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of the Revolving Loans, upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall

 

45

--------------------------------------------------------------------------------


 

be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14.                       Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

SECTION 2.15.                       Increased Costs.  (a) If any Change in Law
shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

46

--------------------------------------------------------------------------------


 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16.                       Break Funding Payments.  In the event of (a)
the payment of any principal of any Eurodollar Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11 and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the eurodollar market.  A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

47

--------------------------------------------------------------------------------


 

SECTION 2.17.                       Taxes.  (a) Payments Free of Taxes.  Any and
all payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).  Any amounts set off by the Administrative Agent pursuant to
the preceding sentence shall be treated as having been paid to the applicable
Lender for purposes of the Loan Documents.

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to

 

48

--------------------------------------------------------------------------------


 

the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an executed IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

49

--------------------------------------------------------------------------------


 

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an executed any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. Federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g),

 

50

--------------------------------------------------------------------------------


 

in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes the Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.18.                       Payments Generally; Allocations of Proceeds;
Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent (i) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower) or (B) a mandatory prepayment (which shall
be applied in accordance with Section 2.11) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from the Borrower,
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and any other
amounts owing with respect to Banking Services Obligations and Swap Obligations
ratably, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by the Borrower.  Notwithstanding the foregoing, amounts received
from any Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless a Default is in
existence, none of the Administrative Agent or any

 

51

--------------------------------------------------------------------------------


 

Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period applicable to
any such Eurodollar Loan or (b) in the event, and only to the extent, that there
are no outstanding ABR Loans of the same Class and, in any event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16. 
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

 

(c)                                  At the election of the Administrative
Agent, all payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of the Borrower maintained with the Administrative Agent.  The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03, as applicable and
(ii) the Administrative Agent to charge any deposit account of the Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

 

(d)                                 If, except as expressly provided herein, any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the relevant Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders or the Issuing Bank, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the relevant Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with

 

52

--------------------------------------------------------------------------------


 

interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(e) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent or the Issuing Bank to satisfy
such Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

 

SECTION 2.19.                       Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under Section 2.15, or the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(c)                                  For purposes of this Section 2.19, the term
“Lender” includes the Issuing Bank and any other Recipient, as applicable.

 

53

--------------------------------------------------------------------------------


 

SECTION 2.20.                       Incremental Facilities.

 

(a)                                 The Borrower may on one or more occasions,
by written notice to the Administrative Agent, request (i) during the Revolving
Availability Period, the establishment of Incremental Revolving Commitments
and/or (ii) the establishment of Incremental Term Loan Commitments.  Each such
notice shall specify (A) the date on which the Borrower proposes that the
Incremental Revolving Commitments or the Incremental Term Loan Commitments, as
applicable, shall be effective, which shall be a date not less than ten (10)
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) after the date on which such notice is delivered to the Administrative
Agent, and (B) the amount of the Incremental Revolving Commitments or
Incremental Term Loan Commitments, as applicable, being requested (it being
agreed that (x) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Loan Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment or Incremental Term
Loan Commitment, (y) any Person that the Borrower proposes to become an
Incremental Lender, if such Person is not then a Lender, must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender and the Issuing Banks and (z) none of the Persons
described in the foregoing clauses (x) and (y) may be an Ineligible
Institution).  Notwithstanding anything herein to the contrary, the aggregate
amount of all Incremental Revolving Commitments and Incremental Term Loan
Commitments established pursuant to this Section 2.20 shall not exceed the sum
of (A) $75,000,000 plus (B) unlimited additional Incremental Revolving
Commitments and/or Incremental Term Loan Commitments so long as, after giving
pro forma effect thereto (assuming that any such Incremental Revolving
Commitments are drawn in full, but excluding the proceeds of any such
Incremental Term Loans and/or Incremental Revolving Commitments for purposes of
netting cash and Permitted Investments in the calculation of the Senior Secured
Net Leverage Ratio), the Senior Secured Net Leverage Ratio shall not exceed 2.00
to 1.00 (other than to the extent such Incremental Revolving Commitments and/or
Incremental Term Loan Commitments are incurred pursuant to this clause (B)
concurrently with the incurrence of Incremental Revolving Commitments and/or
Incremental Term Loan Commitments in reliance on clause (A) of this sentence, in
which case the Senior Secured Net Leverage Ratio shall be permitted to exceed
2.00 to 1.00 to the extent of such Incremental Revolving Commitments and/or
Incremental Term Loan Commitments incurred in reliance on such clause (A));
provided that, for the avoidance of doubt, Incremental Revolving Commitments
and/or Incremental Term Loan Commitments may be incurred pursuant to this clause
(B) prior to utilization of the amount set forth in clause (A) of this sentence.

 

(b)                                 The terms and conditions of any Incremental
Revolving Commitment and Revolving Loans and other extensions of credit to be
made thereunder shall be identical to those of the Revolving Commitments,
Revolving Loans and other extensions of credit made thereunder, and shall be
treated as a single Class with such Revolving Commitments and Revolving Loans. 
The Incremental Term Loans (i) shall not mature earlier than the latest of the
Maturity Date or any other then existing Incremental Term Loan Maturity Date
(but may have amortization and/or customary prepayments prior to such date),
(ii) shall have a Weighted Average Life to Maturity that is no shorter than the
Weighted Average Life to Maturity of any other then existing Term Loans, (iii)
shall be treated substantially the same as (and in any event no more favorably
than) the Revolving Loans and the then existing Term Loans and (iv) shall have
the same Guarantees as and shall rank pari passu with respect to the Liens on
the Collateral and in right of payment with the Revolving Loans and the then
existing Term Loans (except in the case of clause (iii) and (iv) to the extent
that the related Incremental Facility Agreement provides for such Incremental
Term Loans to be treated less favorably, in which case such Incremental Term
Loans shall be subject to a customary intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent); provided that
(x) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (y) the Incremental Term Loans
may be priced differently (whether in the form of interest rate margin, upfront
fees, original issue discount, call protection or otherwise) than the Revolving
Loans and

 

54

--------------------------------------------------------------------------------


 

the then existing Term Loans.  Any Incremental Term Loan Commitments established
pursuant to an Incremental Facility Agreement that have identical terms and
conditions, and any Incremental Term Loans made thereunder, shall be designated
as a separate series (each a “Series”) of Incremental Term Loan Commitments and
Incremental Term Loans for all purposes of this Agreement.  Nothing contained in
this Section 2.20 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to increase its Revolving Commitment hereunder, or
provide Incremental Term Loans, at any time.

 

(c)                                  The Incremental Commitments shall be
effected pursuant to one or more Incremental Facility Agreements executed and
delivered by the Borrower, each Incremental Lender providing such Incremental
Commitments and the Administrative Agent; provided that (other than with respect
to the incurrence of Incremental Term Loans the proceeds of which shall be used
to consummate an acquisition permitted by this Agreement for which the Borrower
has determined, in good faith, that limited conditionality is reasonably
necessary (any such acquisition, a “Limited Conditionality Acquisition”) as to
which conditions (i) through (iii) below shall not apply) no Incremental
Commitments shall become effective unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect (including pro forma
effect) to such Incremental Commitments and the making of Loans and issuance of
Letters of Credit thereunder to be made on such date;

 

(ii)                                  on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, if qualified
by materiality or “Material Adverse Effect”, in all respects) on and as of such
date;

 

(iii)                               after giving effect to such Incremental
Commitments and the making of Loans and other extensions of credit thereunder to
be made on the date of effectiveness thereof (and assuming, in the case of any
Incremental Revolving Commitments to be made on the date of effectiveness
thereof, that such Incremental Revolving Commitments are fully drawn but
excluding the proceeds of any such Incremental Commitments for purposes of
netting cash and Permitted Investments in the calculation of the Senior Secured
Net Leverage Ratio or Total Leverage Ratio), the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.11;

 

(iv)                              the Borrower shall make any payments required
to be made pursuant to Section 2.16 in connection with such Incremental
Commitments and the related transactions under this Section;

 

(v)                                 the Administrative Agent shall have received
documents and opinions consistent with those delivered on the Effective Date as
to the organizational power and authority of the Borrower to borrower hereunder
after giving effect to such increase;

 

(vi)                              any new Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Incremental Lender that is
organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act;
and

 

55

--------------------------------------------------------------------------------


 

(vii)                           the other conditions, if any, set forth in the
applicable Incremental Facility Agreement are satisfied;

 

provided further that no Incremental Term Loans in respect of a Limited
Conditionality Acquisition shall become effective unless (1) as of the date of
execution of the definitive acquisition documentation in respect of such Limited
Conditionality Acquisition (the “Limited Conditionality Acquisition Agreement”)
by the parties thereto, no Default or Event of Default shall have occurred and
be continuing or would result from entry into the Limited Conditionality
Acquisition Agreement, (2) as of the date of the borrowing of such Incremental
Term Loans, no Event of Default under clauses (a), (b), (h), (i) or (j) of
Article VII is in existence immediately before or after giving effect (including
on a pro forma basis) to such borrowing and to any concurrent transactions and
any substantially concurrent use of proceeds thereof, (3) the representations
and warranties of each Loan Party set forth in the Loan Documents shall be true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of the date of execution of the applicable Limited Conditionality Acquisition
Agreement by the parties thereto, (4) as of the date of the borrowing of such
Incremental Term Loans, customary “Sungard” representations and warranties (with
such representations and warranties to be reasonably determined by the Lenders
providing such Incremental Term Loans) shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) immediately prior to,
and after giving effect to, the incurrence of such Incremental Term Loans and
(5) as of the date of execution of the related Limited Conditionality
Acquisition Agreement by the parties thereto, the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.11.  Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section and no consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20.

 

(d)                                 Upon the effectiveness of an Incremental
Commitment of any Incremental Lender, (i) such Incremental Lender shall be
deemed to be a “Lender” (and a Lender in respect of Commitments and Loans of the
applicable Class) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Lenders (or Lenders in respect of Commitments and
Loans of the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder (it being understood
that such Incremental Lender shall deliver the documentation required under
Section 2.17(f) to the Administrative Agent and the Borrower) and under the
other Loan Documents, and (ii) in the case of any Incremental Revolving
Commitment, (A) such Incremental Revolving Commitment shall constitute (or, in
the event such Incremental Lender already has a Commitment, shall increase) the
Revolving Commitment of such Incremental Lender and (B) the total Revolving
Commitments shall be increased by the amount of such Incremental Revolving
Commitment, in each case, subject to further increase or reduction from time to
time as set forth in the definition of the term “Revolving Commitment.”  For the
avoidance of doubt, upon the effectiveness of any Incremental Revolving
Commitment, the Revolving Credit Exposure of the Incremental Revolving Lender
holding such Revolving Commitment, and the Applicable Percentage of all the
Lenders, shall automatically be adjusted to give effect thereto.

 

(e)                                  On the date of effectiveness of any
Incremental Revolving Commitments, each Lender with a Revolving Commitment
(immediately prior to giving effect to such Incremental Revolving Commitments)
shall assign to each Incremental Revolving Lender holding such Incremental
Revolving

 

56

--------------------------------------------------------------------------------


 

Commitment, and each such Incremental Revolving Lender shall purchase from each
such Lender, at the principal amount thereof (together with accrued interest),
such interests in the Revolving Loans and participations in Letters of Credit
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Loans and participations in
Letters of Credit will be held by all the Lenders with Revolving Commitments
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment.

 

(f)                                   Subject to the terms and conditions set
forth herein and in the applicable Incremental Facility Agreement, each Lender
holding an Incremental Term Loan Commitment of any Series shall make a loan to
the Borrower in an amount equal to such Incremental Term Loan Commitment on the
date specified in such Incremental Facility Agreement.

 

(g)                                  The Administrative Agent shall notify the
Lenders promptly upon receipt by the Administrative Agent of any notice from the
Borrower referred to in paragraph (a) above and of the effectiveness of any
Incremental Commitments, in each case advising the Lenders of the details
thereof and, in the case of effectiveness of any Incremental Revolving
Commitments, of the Applicable Percentages of the Lenders after giving effect
thereto and of the assignments required to be made pursuant to paragraph (e)
above.

 

SECTION 2.21.                       Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitments of such Defaulting Lender pursuant to Section
2.12(a);

 

(b)                                 the Revolving Commitment and Revolving
Credit Exposure and the Term Loan Commitment of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(c)                                  if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that such reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Credit Exposure to exceed its Revolving
Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one (1) Business Day following notice by the Administrative Agent cash
collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such

 

57

--------------------------------------------------------------------------------


 

Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.21(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with Section
2.21(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.                       Organization; Powers; Subsidiaries.  Each of
the Borrower and its Subsidiaries is duly organized or incorporated, as the case
may be, and, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a

 

58

--------------------------------------------------------------------------------


 

Material Adverse Effect, is qualified to do business in (to the extent the
concept is applicable in such jurisdiction), and is in good standing in, every
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification is required.  Schedule 3.01
of the Disclosure Letter (as supplemented from time to time) identifies each
Subsidiary, noting whether such Subsidiary is a Material Domestic Subsidiary,
the jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding.  All of
the outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
(as such term is determined under applicable law) and all such shares and other
equity interests indicated on Schedule 3.01 of the Disclosure Letter as owned by
the Borrower or another Subsidiary are owned, beneficially and of record, by the
Borrower or any Subsidiary free and clear of all Liens, other than Liens created
under the Loan Documents and Liens permitted by Section 6.02.  As of the
Effective Date, there are no outstanding commitments or other obligations of the
Borrower or any Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of the Borrower or any Subsidiary.

 

SECTION 3.02.                       Authorization; Enforceability.  The
Transactions are within each Loan Party’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational actions and, if required, actions by equity holders.  The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.                       Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings or registrations necessary to perfect Liens created pursuant to the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any material order of any Governmental Authority binding upon
the Borrower or any of its Subsidiaries, (c) will not violate or result in a
default under any Exclusive License, indenture, material agreement or other
material instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, other than Liens created under the Loan Documents.

 

SECTION 3.04.                       Financial Condition; No Material Adverse
Change.  (a) The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2016 reported on
by BDO USA, LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2017,
certified by its chief financial officer.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Since December 31, 2016, there has been no
material adverse change in the business, assets, results of operations or
financial condition of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05.                       Properties.  (a) Each of the Borrower and
its Subsidiaries has good title to, or (to the knowledge of the Borrower) valid
leasehold interests in, all its real and personal property (excluding
intellectual property, which is considered in Section 3.05(b)) material to its
business, except as could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06.                       Litigation, Environmental and Labor
Matters.  (a) There are no actions, suits, proceedings or investigations by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

 

(b)                                 Except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any pending or threatened claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)                                  There are no strikes, lockouts or slowdowns
against the Borrower or any of its Subsidiaries pending or, to their knowledge,
threatened that have resulted in, or could reasonably be expected to result in,
a Material Adverse Effect.  The hours worked by and payments made to employees
of the Borrower and its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
relating to such matters that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.  All material payments due from the
Borrower or any of its Subsidiaries, or for which any claim may be made against
the Borrower or any of its Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as
liabilities on the books of the Borrower or such Subsidiary, except to the
extent that the failure to do so has not resulted in, and could not reasonably
be expected to result in, a Material Adverse Effect.  The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any of its Subsidiaries is bound.

 

SECTION 3.07.                       Compliance with Laws and Agreements.  Each
of the Borrower and its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
Material Exclusive License Agreement Default has occurred.

 

60

--------------------------------------------------------------------------------


 

SECTION 3.08.                       Investment Company Status.  Neither the
Borrower nor any of its Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.09.                       Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 3.10.                       ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.11.                       Disclosure.  The Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other written on
formally presented information furnished by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (taken as a whole and as
modified or supplemented by other information so furnished and other than
projections, budgets, forecasts, estimates and other forward looking information
or information of a general economic or industry specific nature) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.12.                       Federal Reserve Regulations.  No part of the
proceeds of any Loan have been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  Margin Stock constitutes less
than twenty-five percent (25%) of the value of those assets of the Borrower and
its Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

SECTION 3.13.                       Liens.  There are no Liens on any of the
real or personal properties of the Borrower or any Subsidiary except for Liens
permitted by Section 6.02.

 

SECTION 3.14.                       No Default.  No Default or Event of Default
has occurred and is continuing.

 

SECTION 3.15.                       No Burdensome Restrictions.  The Borrower is
not subject to any Burdensome Restrictions except as otherwise permitted under
Section 6.08.

 

SECTION 3.16.                       Solvency.

 

(a)                                 The Borrower and its Subsidiaries, taken as
a whole, are and will be Solvent.

 

(b)                                 The Borrower does not intend to, nor will it
permit any of its Subsidiaries to, and the Borrower does not believe that it or
any of its Subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it or

 

61

--------------------------------------------------------------------------------


 

any such Subsidiary and the timing of the amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.17.                       Insurance.  The Borrower maintains, and has
caused each Subsidiary to maintain, with financially sound and reputable
insurance companies, insurance on all their real and personal property in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

 

SECTION 3.18.                       Security Interest in Collateral.  The
provisions of the Security Agreement, to the extent it has been executed and
delivered by the parties thereto and is then in effect, will create legal and
valid Liens on all the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, and (i) when the Collateral constituting
certificated securities (as defined in the UCC) is delivered to the
Administrative Agent, together with instruments of, transfer duly endorsed in
blank, the Liens under the Security Agreement will constitute a fully perfected
security interest in all right, title and interest of the pledgors thereunder in
such Collateral, prior and superior in right to any other Person, (ii) when a
copyright security agreement is executed and delivered to the Administrative
Agent and filed with the U.S. Copyright Office the Liens under the Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in the copyright listed thereto,
(iii) when a trademark security agreement or a patent security agreement is
executed and delivered to the Administrative Agent and the financing statements
referenced in clause (iv) below have been filed, the Liens under the Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in the patents and trademarks
listed thereto, and (iv) when financing statements in appropriate form are filed
in the applicable filing offices, the security interest created under the
Security Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral
covered by the Security Agreement to the extent perfection can be obtained by
filing UCC financing statements, in each case, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Liens permitted by Section
6.02 to the extent such Liens would have priority by operation of applicable law
or contract, (b) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Administrative Agent has not obtained or
does not maintain possession of such Collateral and (c) certain items of
Collateral located in or otherwise subject to foreign law where the grant of a
Lien or priority and perfection thereof in accordance with the UCC may not be
recognized or enforceable.

 

SECTION 3.19.                       Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facilities established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions.

 

SECTION 3.20.                       EEA Financial Institutions.  No Loan Party
is an EEA Financial Institution.

 

62

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

SECTION 4.01.                       Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Cooley LLP, counsel for the Loan
Parties covering such matters relating to the Loan Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request.  The
Borrower hereby requests such counsel to deliver such opinion.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the initial Loan Parties, the authorization of the Transactions and
any other legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.

 

(d)                                 The Administrative Agent and Lenders shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including USA PATRIOT Act, and a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party to
the extent requested prior to the Effective Date.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.                       Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than a conversion
or continuation of any Loans that does not increase the principal amount of such
Loans), and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct in all material
respects (or, if qualified by materiality or “Material Adverse Effect”, in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment,

 

63

--------------------------------------------------------------------------------


 

renewal or extension of such Letter of Credit, as applicable, and after giving
effective thereto and the other Transactions to occur on such date, except in
the case of any such representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (or, if qualified by materiality or “Material
Adverse Effect”, in all respects) as of such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, and the other Transactions to occur on
such date, no Default or Event of Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than Obligations expressly stated to survive such payment and
termination) and all Letters of Credit shall have expired or terminated, in each
case, without any pending draw (or shall have been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent), and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.                       Financial Statements and Other Information. 
The Borrower will furnish to the Administrative Agent and each Lender:

 

(a)                                 within ninety (90) days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by BDO USA, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)                                 within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

64

--------------------------------------------------------------------------------


 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.11, (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, (iv) identifying the Material Domestic
Subsidiaries and (v) attaching updates to Exhibits to the Security Agreement;

 

(d)                                 [Reserved];

 

(e)                                  as soon as available, but in any event not
more than sixty (60) days after the end of each fiscal year of the Borrower, a
copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Borrower for each quarter of the upcoming fiscal year in form reasonably
satisfactory to the Administrative Agent;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials (excluding filings subject to confidential treatment) filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and

 

(g)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request.

 

Documents required to be delivered pursuant to clauses (a), (b) or (e) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents upon written request by Administrative Agent. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

 

SECTION 5.02.                       Notices of Material Events.  The Borrower
will, upon knowledge thereof by a Responsible Officer, furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

65

--------------------------------------------------------------------------------


 

(d)                                 (i) the occurrence of any default (whether
matured or unmatured) under any Material Exclusive License Agreement, together
with a reasonable description of such default, (ii) any material amendment,
restatement, modification, supplement or waiver in respect of, or material
notice delivered pursuant to, any Material Exclusive License Agreement, together
with copies thereof and (iii) the existence of any material claims, disputes or
other disagreements of any nature, whether actual or threatened, in respect of,
involving or otherwise affecting any Material Exclusive License Agreement,
together with a reasonable description thereof; and

 

(e)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Information required to be
delivered pursuant to clause (b) of this Section 5.02 may be delivered by the
Borrower’s reference to or one or more annual or quarterly or other periodic
reports containing such information shall have been posted by the Administrative
Agent on an IntraLinks or similar website to which the Lenders have been granted
access or shall be available on the website of the SEC at http://www.sec.gov. 
Information required to be delivered pursuant to this Section 5.02 may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

 

SECTION 5.03.                       Existence; Conduct of Business.  The
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that (i) the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and (ii)
neither the Borrower nor any of its Subsidiaries shall be required to preserve
any right, license, permit, privilege, franchise, patent, copyright, trademark,
trade name or other intellectual property rights which in the reasonable good
faith determination of the Borrower or such Subsidiary are not material to the
conduct of the business of the Borrower or its Subsidiaries.

 

SECTION 5.04.                       Payment of Obligations.  The Borrower will,
and will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.05.                       Maintenance of Properties; Insurance.  The
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all tangible property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain with
financially sound and reputable carriers (i) insurance in such amounts (with no
greater risk retention) and against such risks (including loss or damage by fire
and loss in transit; theft, burglary, pilferage, larceny, embezzlement, and
other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (ii) all insurance required pursuant to the Collateral
Documents.  The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.  Not later than sixty (60) days

 

66

--------------------------------------------------------------------------------


 

following the Effective Date (or such later date as agreed by the Administrative
Agent in its sole discretion), the Borrower shall deliver to the Administrative
Agent endorsements (x) to all “All Risk” physical damage insurance policies on
all of the tangible personal property and assets insurance policies of the
Borrower and the Subsidiary Guarantors naming the Administrative Agent as lender
loss payee, and (y) to all general liability and other liability policies of the
Borrower and the Subsidiary Guarantors naming the Administrative Agent an
additional insured.  In the event the Borrower or any of its Subsidiaries at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable.  All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.  The Borrower will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.

 

SECTION 5.06.                       Books and Records; Inspection Rights.  The
Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP and applicable law are made of all material dealings and transactions in
relation to its business and activities.  The Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender (pursuant to a request made through the
Administrative Agent), at reasonable times,, upon reasonable prior notice (but
not more than once annually if no Event of Default shall exist), to visit and
inspect its properties, to examine and make extracts from its books and records,
including environmental assessment reports and Phase I or Phase II studies, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested. 
The Borrower acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.  Notwithstanding anything to the contrary
in this Section 5.06, neither the Company nor any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any documents, information or other matter that (i)
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
any designated representative) is then prohibited by law, rule or regulation or
any agreement binding on the Borrower or any of its Subsidiaries or (iii) is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

SECTION 5.07.                       Compliance with Laws and Material
Contractual Obligations.  The Borrower will, and will cause each of its
Subsidiaries to, (i) comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 5.08.                       Use of Proceeds.  The proceeds of the Loans
will be used only to finance the working capital needs, and for general
corporate purposes, of the Borrower and its Subsidiaries in the ordinary course
of business or otherwise in connection with transactions permitted by the terms
of this Agreement (including, without limitation, for Permitted Acquisitions and
permitted share

 

67

--------------------------------------------------------------------------------


 

repurchases).  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.  The Borrower will
not request any Borrowing or Letter of Credit, and the Borrower shall not use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

SECTION 5.09.                       Subsidiary Guarantors; Pledges; Additional
Collateral; Further Assurances.

 

(a)                                 As promptly as possible but in any event
within forty five (45) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Material Domestic
Subsidiary pursuant to the definition of “Material Domestic Subsidiary”, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Subsidiary (other than any CFC Holding
Company or any Subsidiary of any CFC or CFC Holding Company) which also
qualifies as a Material Domestic Subsidiary to deliver to the Administrative
Agent a joinder to the Subsidiary Guaranty and the Security Agreement (in each
case in the form contemplated thereby) pursuant to which such Subsidiary agrees
to be bound by the terms and provisions thereof, such Subsidiary Guaranty and
the Security Agreement to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions as may be reasonably requested
by, and in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.  For the avoidance of doubt, no CFC or CFC Holding
Company (or any subsidiary of any CFC or CFC Holding Company) shall, by joinder
or otherwise, become party to the Subsidiary Guaranty or the Security Agreement
or otherwise be bound by the terms and provisions thereof.

 

(b)                                 The Borrower will cause, and will cause each
other Loan Party to cause, all of its owned property (whether personal,
tangible, intangible, or mixed, but excluding the Excluded Assets) to be subject
at all times to first priority, perfected Liens in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Secured Obligations
in accordance with, and to the extent required by, the terms and conditions of
the Collateral Documents, subject in any case to Liens permitted by Section
6.02.  The Borrower will cause the Applicable Pledge Percentage of the issued
and outstanding Equity Interests of each Pledge Subsidiary (other than the
Excluded Assets) directly owned by the Borrower or any other Loan Party to be
subject at all times to a first priority perfected Lien, subject in any case to
Liens permitted by Section 6.02 in favor of the Administrative Agent to secure
the Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request.  Notwithstanding the foregoing,
no such pledge agreement in respect of the Equity Interests of a Foreign
Subsidiary (other than the Applicable Pledge Percentage of the Equity Interests
of a Specified Foreign Subsidiary) shall be required hereunder to the extent the
Administrative Agent or its counsel determines that such pledge would not
provide material credit support for the benefit of the Secured Parties pursuant
to legally valid, binding and enforceable pledge agreements.

 

(c)                                  Subject to the restriction in Section
5.09(a) and (b), the Borrower will, and will cause each applicable Subsidiary
to, execute and deliver, or cause to be executed and delivered, to the

 

68

--------------------------------------------------------------------------------


 

Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable), which may be required by law
or which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Borrower.

 

(d)                                 If any assets are acquired by a Loan Party
after the Effective Date (other than the Excluded Assets and assets constituting
Collateral under the Security Agreement that become subject to the Lien under
the Security Agreement upon acquisition thereof), the Borrower will notify the
Administrative Agent thereof in accordance with the terms of the Collateral
Documents, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.

 

(e)                                  Notwithstanding anything to the contrary
herein or in any other Loan Document, no Loan Party shall have any obligation to
(i) perfect any security interest or lien in any intellectual property included
in the Collateral in any jurisdiction other than in the United States or (ii) to
obtain any landlord waivers, estoppels or collateral access letters.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full
(other than Obligations expressly stated to survive such payment and
termination) and all Letters of Credit have expired or terminated, in each case,
without any pending draw (or shall have been cash collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Administrative Agent),
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

SECTION 6.01.                       Indebtedness.  The Borrower will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)                                 the Secured Obligations;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01 of the Disclosure Letter and any Permitted
Refinancing Indebtedness in respect thereof;

 

(c)                                  Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Loan Party to any
Loan Party shall be subject to the limitations set forth in Section 6.04(d);

 

(d)                                 Guarantees by the Borrower of Indebtedness
of any Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary;

 

69

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction, repair,
replacement, lease or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
thereof; provided that (i) such Indebtedness is incurred prior to or within one
hundred eighty (180) days after such acquisition or the completion of such
construction, repair, replacement, lease or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$10,000,000 at any time outstanding;

 

(f)                                   Indebtedness of the Borrower or any
Subsidiary as an account party in respect of trade letters of credit;

 

(g)                                  Indebtedness of any Person that becomes a
Subsidiary after the date hereof (and any Permitted Refinancing Indebtedness in
respect of this clause (g)), so long as (i) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) at the time of such
Person becoming a Subsidiary (and, assuming for purposes of this clause (g) that
such Indebtedness of such Person was originally incurred at such time, at the
time of the incurrence of such Indebtedness) and immediately after giving effect
(including pro forma effect) thereto, (A) in respect of any such Indebtedness of
such Subsidiary that is not a Loan Party, the aggregate outstanding principal
amount of all such Indebtedness of all Subsidiaries that are not Loan Parties in
reliance on this clause (g), when taken together with Indebtedness incurred in
reliance on Section 6.01(q), does not exceed 10% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter for which
financial statements are available (or, prior to such financial statements being
available, the last day of the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)) and (B) in respect of any such
Indebtedness of such Subsidiary that is a Loan Party, the Senior Secured Net
Leverage Ratio is less than or equal to 2.50 to 1.00 (excluding the proceeds of
any such Indebtedness for purposes of netting cash and Permitted Investments in
the foregoing calculation of the Senior Secured Net Leverage Ratio);

 

(h)                                 Indebtedness in respect of Banking Services;

 

(i)                                     Indebtedness under bid bonds,
performance bonds, surety bonds and similar obligations, in each case, incurred
by the Borrower or any of its Subsidiaries in the ordinary course of business,
including guarantees or obligations with respect to letters of credit supporting
such bid bonds, performance bonds, surety bonds and similar obligations;

 

(j)                                    Indebtedness any purchase price
adjustment, royalty, earnout, Milestone Payment or contingent payment of a
similar nature incurred in connection with a Permitted Acquisition to the extent
the amount thereof is no longer contingent and is fully determinable;

 

(k)                                 Indebtedness arising from agreements
providing for indemnification for obligations not constituting Indebtedness, or
from guaranties, surety bonds or performance bonds securing the performance of
the Borrower or any of its Subsidiaries pursuant to such agreements, in
connection with Permitted Acquisitions, other Investments or acquisitions
permitted hereunder or dispositions permitted by Section 6.03;

 

(l)                                     Indebtedness representing installment
insurance premiums owing in the ordinary course of business;

 

(m)                             unsecured Indebtedness arising out of judgments
not constituting an Event of Default under clause (k) of Article VII;

 

70

--------------------------------------------------------------------------------


 

(n)                                 Indebtedness of the Borrower or any
Subsidiary in respect of Swap Agreements permitted by Section 6.05;

 

(o)                                 Permitted Debt (and any Permitted
Refinancing Indebtedness in respect of this clause (o)) so long as at the time
of and immediately after giving effect (including pro forma effect) to the
incurrence of such Permitted Debt and the use of proceeds thereof (i) the Total
Net Leverage Ratio is less than or equal to 3.50 to 1.00 (excluding the proceeds
of any such Indebtedness for purposes of netting cash and Permitted Investments
in the foregoing calculation of the Total Net Leverage Ratio) and (ii) no
Default or Event of Default shall have occurred and be continuing or shall
result therefrom;

 

(p)                                 Indebtedness in the form of an intercompany
note issued in connection with a Permitted Acquisition involving a tender offer
followed by a short form merger (i.e. a statutory short form merger that
requires no further approvals to consummate); provided that (i) such short form
merger is consummated within five (5) Business Days of the incurrence of such
Indebtedness and (ii) not later than three (3) Business Days after consummation
of the related short form merger, such Indebtedness (x) is extinguished or
retired or (y) otherwise becomes a permitted Investment;

 

(q)                                 Indebtedness of Foreign Subsidiaries (other
than Specified Foreign Subsidiaries), and guarantees thereof by Foreign
Subsidiaries (other than Specified Foreign Subsidiaries), in respect of local
lines of credit, letters of credit, bank guarantees and similar extensions of
credit, in an aggregate principal amount not to exceed, when taken together with
Indebtedness incurred in reliance on the basket under Section 6.01(g)(ii)(A),
does not exceed 10% of Consolidated Total Assets (determined as of the last day
of the most recent fiscal quarter for which financial statements are available
(or, prior to such financial statements being available, the last day of the
last fiscal quarter included in the financial statements referred to in Section
3.04(a)); and

 

(r)                                    unsecured Indebtedness in an aggregate
principal amount not exceeding $50,000,000 at any time outstanding.

 

SECTION 6.02.                       Liens.  The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)                                 Liens created pursuant to any Loan Document;

 

(b)                                 Permitted Encumbrances and Liens on Borrower
Margin Stock;

 

(c)                                  any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof and set forth in Schedule
6.02 of the Disclosure Letter and any modifications, renewals and extensions
thereof and any Lien granted as a replacement or substitute therefor; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary other than improvements thereon or proceeds from the
disposition of such property or asset and (ii) such Lien shall secure only those
obligations which it secures on the date hereof any Permitted Refinancing
Indebtedness in respect thereof (other than as permitted by Section 6.01);

 

(d)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary and any replacements,
modifications, renewals and extensions thereof; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the

 

71

--------------------------------------------------------------------------------


 

case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any Subsidiary without significant assets that was
formed solely for the purpose of effecting such acquisition) and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and any Permitted Refinancing Indebtedness in respect thereof;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that (i)
such security interests secure Indebtedness permitted by clause (e) of Section
6.01, (ii)  the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary; provided further that in the event Indebtedness
under Section 6.01(e) is owed to any Person with respect to financing under a
single credit facility of more than one purchase of any fixed or capital assets,
such Liens may secure all such purchase money obligations and may apply to all
such fixed or capital assets financed by such Person under such credit facility;
Liens with respect to property or assets of the Borrower or any Subsidiary
securing Permitted Debt; provided that (i) such Liens secure only Permitted Debt
permitted by clause (e) of Section 6.01 and (ii) such Permitted Debt shall be
secured only by a Lien on the Collateral and on a pari passu or subordinated
basis with the Obligations and shall be subject to a customary intercreditor
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent;

 

(f)                                   dispositions of assets not prohibited by
Section 6.03 and in connection therewith, customary rights and restrictions
contained in agreements relating to such dispositions pending the completion
thereof, or in the case of a license, during the term thereof and (ii) any
option or other agreement to dispose any asset not prohibited by Section 6.03;

 

(g)                                  Liens on earnest money deposits of cash or
cash equivalents made, or escrow or similar arrangements entered into, in
connection with any Permitted Acquisition or other Investment permitted pursuant
to Section 6.04;

 

(h)                                 Liens in the nature of the right of setoff
in favor of counterparties to contractual agreements with Borrower or any
Subsidiary in the ordinary course of business;

 

(i)                                     Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

(j)                                    Liens on the assets of Foreign
Subsidiaries (other than Specified Foreign Subsidiaries) that secure only
Indebtedness or other obligations of such Foreign Subsidiaries permitted
hereunder;

 

(k)                                 Liens on insurance policies and the proceeds
thereof securing Indebtedness permitted by Section 6.01(l);

 

(l)                                     Liens on securities that are the subject
of repurchase agreements permitted hereunder;

 

(m)                             Liens (i) consisting of deposits or advances
made by the Borrower or any of its Subsidiaries in connection with any letter of
intent or purchase agreement in respect of any Permitted Acquisition or
Investment permitted under Section 6.04 or (ii) consisting of an option or
agreement to dispose of any property permitted to be sold pursuant to Section
6.03;

 

72

--------------------------------------------------------------------------------


 

(n)                                 Liens on any assets held by a trustee (i)
under any indenture or other debt instrument where the proceeds thereof of the
securities issued thereunder are held in escrow pursuant to customary escrow
arrangements pending the release thereof, and (ii) under any indenture pursuant
to customary discharge, redemption or defeasance provisions; and

 

(o)                                 Liens on assets of the Borrower and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time immediately after giving effect to the incurrence of such
obligations exceed $5,000,000.

 

SECTION 6.03.                       Fundamental Changes, Asset Sales and
Specified Foreign Subsidiaries.  (a) The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease,
Exclusively License or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, the following shall be permitted:

 

(i)                                     any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
corporation;

 

(ii)                                  any Person (other than the Borrower) may
merge into a Loan Party in a transaction in which the surviving entity is such
Loan Party (provided that any such merger involving the Borrower must result in
the Borrower as the surviving entity) and any Person that is not a Loan Party
may merge into any other Subsidiary that is not a Loan Party;

 

(iii)                               the Borrower may sell, transfer, lease or
otherwise dispose of its assets to a Loan Party, any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to a Loan Party and any
Subsidiary that is not a Loan Party may sell, transfer, lease or otherwise
dispose of its assets to any other Subsidiary that is not a Loan Party;

 

(iv)                              the Borrower and its Subsidiaries may (A) sell
inventory in the ordinary course of business, (B) effect sales, trade-ins or
dispositions of used equipment for value in the ordinary course of business, (C)
enter into non-exclusive licenses of technology in the ordinary course of
business, (D) enter into leases, subleases and non-Exclusive Licenses or
sublicenses of property to other Persons in the ordinary course of business not
materially interfering with the business of Borrower and the Subsidiaries taken
as a whole, (E) make any other sales, transfers, leases or dispositions of
assets, or any grants of Exclusive Licenses, the book value of which, together
with the book value of all other assets of the Borrower and its Subsidiaries
previously transferred, leased, sold or disposed of (but excluding any such
assets that have been Exclusively Licensed) in reliance upon this clause (E)
during any fiscal year of the Borrower, does not exceed an amount equal to 7.5%
of Consolidated Total Assets during any fiscal year of the Borrower (determined
as of the last day of the most recent fiscal year for which financial statements
have been delivered pursuant to Section 5.01(a) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a), the most recent financial statements referred to in Section
3.04(a)(i)); provided that all sales, transfers, leases and other dispositions
permitted under this clause (E) shall be made for fair value and for at least
75% cash consideration; provided further that for the purposes of this clause
(E), the following consideration shall be deemed to be cash consideration (1)
any Permitted Investments, (2) any consideration arising from the assumption of
liabilities other than Indebtedness and (3) any contingent or deferred
consideration

 

73

--------------------------------------------------------------------------------


 

payable in cash or cash equivalents; provided further that any Exclusive License
shall (1) be accretive to Consolidated EBITDA in the Borrower’s reasonable
determination and (2) upon consummation of any Material Exclusive License
Agreement, be subject to the same terms and conditions under this Agreement in
respect of any other Material Exclusive License Agreement; and (F) assign,
cancel, abandon or otherwise dispose of immaterial intellectual property that
is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

 

(v)                                 the Borrower and its Subsidiaries may sell,
transfer or otherwise dispose of non-core assets acquired in a Permitted
Acquisition; provided that such sales shall be consummated within two years of
the consummation of such Permitted Acquisition; provided, further that (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Borrower) and (ii) no less than 75% of such consideration shall be
paid in cash; provided that for purposes of this clause (ii), the following
consideration shall be deemed to be cash consideration: (A) Permitted
Investments, (B) any consideration arising from the assumption of liabilities
other than Indebtedness and (C) any contingent or deferred consideration payable
in cash or cash equivalents);

 

(vi)                              the discount or sale, in each case without
recourse and in the ordinary course of business, of past due receivables arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof consistent with customary industry practice (and not as
part of any bulk sale or financing of receivables);

 

(vii)                           Liens permitted by Section 6.02 (other than by
reference to this Section 6.03 or any clause hereof);

 

(viii)                        Investments permitted by Section 6.04 (other than
by reference to this Section 6.03 or any clause hereof);

 

(ix)                              dispositions of property as a result of a
casualty event involving such property or any disposition of real property to a
Governmental Authority as a result of a condemnation of such real property;

 

(x)                                 dispositions of investments in joint
ventures, to the extent required by, or made pursuant to customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements entered into in connection with an
Investment permitted hereunder;

 

(xi)                              disposition of cash and Permitted Investments
in the ordinary course of business as consideration for goods and services or
other transactions permitted under or not prohibited by this Agreement;

 

(xii)                           settlement or termination of Swap Agreements;

 

(xiii)                        any disposition of property in respect of which
the fair market value of such property and the consideration payable to the
Borrower or any of its Subsidiaries is equal to or less than $1,000,000;

 

(xiv)                       the surrender, waiver or settlement of contractual
rights in the ordinary course of business, or the surrender, waiver or
settlement of claims and litigation claims (whether or not in the ordinary
course of business);

 

74

--------------------------------------------------------------------------------


 

(xv)                          (i) dispositions of Borrower Margin Stock and (ii)
dispositions of Equity Interests in any Subsidiary acquired in connection with
any a Permitted Acquisition prior to the time of such Subsidiary becoming a
wholly-owned Subsidiary, in each case pursuant to any stock appreciation rights,
plans, equity incentive or achievement plans or any similar plans or the
exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of such Subsidiary, so long as such
rights, plans, warrants, options or other securities were not entered into or
issued in connection with or in contemplation of such person becoming a
Subsidiary;

 

(xvi)                       sales, transfers, Exclusive Licenses or other
dispositions of intellectual property (other than any intellectual property
related to (x) Bendeka, (y) Argatroban and (z) intravenous formulations of
Ryanodex® used to treat exertional heat stroke and malignant hyperthermia) to a
Specified Foreign Subsidiary; provided that after giving effect thereto, such
Specified Foreign Subsidiary is in compliance with Section 6.03(d);

 

(xvii)                    any Subsidiary that is not a Loan Party may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

 

provided that any such merger or consolidation involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04.

 

(b)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses reasonably related or
ancillary thereto or similar or complementary thereto or reasonable extensions
thereof.

 

(c)                                  The Borrower will not, nor will it permit
any of its Subsidiaries to, change its fiscal year from the basis in effect on
the Effective Date; except to conform the fiscal year end of its Subsidiaries to
the year end of the Borrower.

 

(d)                                 Notwithstanding anything to the contrary in
this Article VI or otherwise in the Loan Documents, at any time that a Specified
Foreign Subsidiary owns and/or is an exclusive licensee of intellectual
property, such Specified Foreign Subsidiary will not, and the Borrower will not
permit such Specified Foreign Subsidiary to:

 

(i)                                     cease to comply with the requirements
set forth in clauses (i) and (ii) of the definition of Specified Foreign
Subsidiary;

 

(ii)                                  create, incur, assume or permit to exist
any Indebtedness (other than Indebtedness under the Loan Documents and
Indebtedness owing to a Loan Party);

 

(iii)                               create, incur, assume or permit to exist any
Lien on any of its property or assets (other than Liens in favor of the
Administrative Agent);

 

(iv)                              sell, transfer, lease, assign or otherwise
dispose of any asset to (including by making an Investment in) any Subsidiary
other than a Loan Party or another Specified Foreign Subsidiary; and

 

75

--------------------------------------------------------------------------------


 

(v)                                 merge into any Subsidiary that is not a Loan
Party or another Specified Foreign Subsidiary.

 

SECTION 6.04.                       Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger or
consolidation with any Person that was not a wholly-owned Subsidiary prior to
such merger or consolidation) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any Person or any assets of any other
Person constituting a business unit, division, product line (including rights in
respect of any drug or pharmaceutical product pursuant to a Drug Acquisition or
otherwise) or line of business of such Person, or (iii) acquire an Exclusive
License of rights to a drug or other product line of any Person (each of the
foregoing transactions described in the foregoing clauses (i) through (iii), an
“Investment”), except:

 

(a)                                 Permitted Investments;

 

(b)                                 (i) Permitted Acquisitions and (ii) any
Investments made substantially concurrently with the consummation of a Permitted
Acquisition in any Subsidiary solely for the purpose of transferring the
consideration needed to finance such Permitted Acquisition to such Subsidiary;

 

(c)                                  Investments by the Borrower and its
Subsidiaries existing on the date hereof in the capital stock of its
Subsidiaries and any modification, replacement, reinvestment, renewal or
extension thereof to the extent not involving any additional net Investment;

 

(d)                                 Investments, loans or advances or capital
contributions made by the Borrower in or to any Subsidiary and made by any
Subsidiary in or to the Borrower or any other Subsidiary (provided that not more
than the greater of (i) $10,000,000 and (ii) 10% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter for which
financial statements are available (or, prior to any such financial statements
being available, the last day of the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)) in Investments, loans or
advances or capital contributions may be made and remain outstanding, at any
time, by Loan Parties to Subsidiaries which are not Loan Parties);

 

(e)                                  Guarantees constituting Indebtedness
permitted by Section 6.01;

 

(f)                                   any other Investment, loan or advance
(other than Acquisitions unless meeting the requirements set forth in the
definition of Permitted Acquisition) so long as the aggregate outstanding amount
of all such Investments, loans and advances under this clause (f) does not
exceed the greater of (i) $10,000,000 and (ii) 10% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter for which
financial statements are available (or, prior to any such financial statements
being available, the last day of the last fiscal quarter included in the
financial statements referred to in Section 3.04(a));

 

(g)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(h)                                 Investments made as a result of the receipt
of non-cash consideration from a disposition of any asset in compliance with
Section 6.03;

 

76

--------------------------------------------------------------------------------


 

(i)                                     payroll, travel and similar advances to
directors, officers and employees of the Borrower or any Subsidiary that are
made in the ordinary course of business in an aggregate amount not to exceed
$5,000,000 in any fiscal year;

 

(j)                                    extensions of trade credit in the
ordinary course of business;

 

(k)                                 Investments of any Person in existence at
the time such Person becomes a Subsidiary; provided that such Investment was not
made in connection with or anticipation of such Person becoming a Subsidiary and
any modification, replacement, renewal or extension thereof;

 

(l)                                     any customary upfront, milestone,
marketing or other funding payment in the ordinary course of business to another
Person in connection with obtaining a right to receive royalty or other payments
in the future in connection with commercialization and/or collaboration
agreements;

 

(m)                             Exclusive Licenses from a Subsidiary that is not
a Loan Party to a Loan Party of rights to a drug or other pharmaceutical
products, diagnostics, delivery technologies, medical devices or biotechnology
businesses; provided that such drug or other pharmaceutical products,
diagnostics, delivery technologies, medical devices or biotechnology businesses
was acquired by such Subsidiary pursuant to a transaction permitted by this
Agreement;

 

(n)                                 Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Article 4 customary trade arrangements with customers;

 

(o)                                 Contributions of intellectual property
(other than any intellectual property related to (x) Bendeka, (y) Argatroban and
(z) intravenous formulations of Ryanodex® used to treat exertional heat stroke
and malignant hyperthermia) by the Borrower or a Subsidiary to a Specified
Foreign Subsidiary; provided that after giving effect thereto, such Specified
Foreign Subsidiary is in compliance with Section 6.03(d); and

 

(p)                                 any other Investment (other than
Acquisitions) so long as the aggregate amount of all such Investments made in
reliance on this clause (p) does not exceed $25,000,000 during the term of this
Agreement.

 

For purposes of covenant compliance with this Section 6.04 (other than for
acquisitions), the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment or accrued and unpaid interest or dividends thereon, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.  For purposes of clause (f) of this Section 6.04,
the aggregate consideration payable for any such Investment permitted thereunder
shall be the cash amount paid on or prior to the consummation of such Investment
and shall not include any purchase price adjustment, milestone payment, royalty,
earnout, contingent payment or any other deferred payment of a similar nature
that may be payable in connection therewith.  Notwithstanding any of the
foregoing, in no event shall any Loan Party contribute any intellectual property
related to Bendeka, Argatroban or intravenous formulations of Ryanodex® used to
treat exertional heat stroke and malignant hyperthermia, in each case, to any
Person other than another Loan Party.

 

SECTION 6.05.                       Swap Agreements.  The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in

 

77

--------------------------------------------------------------------------------


 

order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

 

SECTION 6.06.                       Transactions with Affiliates.  The Borrower
will not, and will not permit any of its Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions permitted hereby between or among the
Borrower and its wholly-owned Subsidiaries not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.07, (d) customary fees paid
and indemnifications provided to directors of the Borrower and its Subsidiaries,
(e) compensation and indemnification of, and other employment agreements and
arrangements, employee benefit plans, and stock incentive plans with, directors,
officers and employees of the Borrower or any Subsidiary entered in the ordinary
course of business, (f) Investments permitted by Section 6.04, (g) leases or
subleases of property in the ordinary course of business not materially
interfering with the business of the Borrower and the Subsidiaries taken as a
whole, (h) transactions permitted hereby between or among the Borrower and/or
any wholly-owned Subsidiary and any entity that becomes a wholly-owned
Subsidiary as a result of such transaction, (i) the payment of fees, expenses
and indemnities and other payments pursuant to, and the transactions pursuant
to, the agreements in effect on the Effective Date, as listed on Schedule 6.06
attached to the Disclosure Letter, and (j) the granting of registration and
other customary rights in connection with the issuance of Equity Interests by
the Borrower not otherwise prohibited by the Loan Documents.

 

SECTION 6.07.                       Restricted Payments.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests, make any
other Restricted Payments, payable solely in additional shares of its common
stock, (b) Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests, (c) the Borrower may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries, (d) so long as, at
the time any such Restricted Payment is made and immediately after giving effect
(including pro forma effect) thereto (and to the incurrence of any Indebtedness
in connection therewith) (i) no Default or Event of Default shall have occurred
and is continuing, (ii) the Total Net Leverage Ratio is not greater than 2.50 to
1.00 and (iii) the Borrower is in compliance with the Senior Secured Leverage
Ratio and the Fixed Charge Coverage Ratio, the Borrower and its Subsidiaries may
make other Restricted Payments, (e) so long as no Default or Event of Default
has occurred and is continuing or would arise after giving effect (including pro
forma effect) thereto the Borrower and any Subsidiaries may repurchase Equity
Interests from any current or former officer, director, employee or consultant
to comply with Tax withholding obligations relating to Taxes payable by such
Person upon the grant or award of such Equity Interests (or upon vesting
thereof), (f) so long as no Default or Event of Default has occurred and is
continuing or would arise after giving effect (including pro forma effect)
thereto, the Borrower and any Subsidiaries may purchase Equity Interests from
present or former officers, directors or employees of the Borrower or any
Subsidiary upon the death, disability, retirement or termination of employment
or service of such officer, director or employee, in an aggregate amount not
exceeding $5,000,000 in any fiscal year of the Borrower and (g) so long as no
Default or Event of Default has occurred and is continuing or would arise after
giving effect (including pro forma effect) thereto, the Borrower and any
Subsidiaries may make other Restricted Payments in an aggregate amount not
exceeding $15,000,000 in any fiscal year of the Borrower.

 

78

--------------------------------------------------------------------------------


 

SECTION 6.08.                       Restrictive Agreements.  The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to holders of its Equity Interests or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary (or the Equity Interests thereof) that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases, subleases,
licenses, sublicenses and other contracts restricting the assignment thereof,
(v) the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.08 of the Disclosure Letter and any
amendments or modifications thereof that do not materially expand the scope of
any such restriction or condition taken as a whole, (vi) the foregoing shall not
apply to restrictions imposed by any amendment or refinancings that are
otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in clauses (i) or (v) of this Section 6.08, provided
that such amendments or refinancings do not materially expand the scope of any
such restriction or condition, (vii) the foregoing shall not apply to any
restriction arising under or in connection with any agreement or instrument
governing Equity Interests of any joint venture that is formed or acquired after
the Effective Date in accordance with this Agreement, (viii) the foregoing shall
not apply to customary restrictions and conditions contained in any agreement
relating to the disposition of any property permitted by Section 6.03 pending
the consummation of such disposition, (ix) the foregoing shall not apply to
customary provisions restricting the transfer or encumbrance of the specific
property subject to a Lien permitted by Section 6.02, (x) the foregoing shall
not apply to restrictions or conditions set forth in any agreement governing
Indebtedness permitted by Section 6.01 (including any refinancings thereof);
provided that such restrictions and conditions are customary for such
Indebtedness and are no more restrictive, taken as a whole, than the comparable
restrictions and conditions set forth in this Agreement as determined in the
good faith judgment of the Board of Directors of the Borrower and (xi) the
foregoing shall not apply to restrictions on cash or other deposits (including
escrowed funds) or net worth imposed under contracts entered into in the
ordinary course of business so long as the Borrower has determined in good faith
that such restrictions or net worth provisions would not reasonably be expected
to impair the ability of the Borrower and the other Subsidiaries to meet their
obligations under the Loan Documents.

 

SECTION 6.09.                       Subordinated Indebtedness and Amendments to
Subordinated Indebtedness Documents.  The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness (other than intercompany Indebtedness and other than
in connection with a refinancing of such Subordinated Indebtedness with
Permitted Refinancing Indebtedness), if not prohibited by the terms of such
Subordinated Indebtedness; provided that any such prepayment, defeasance,
purchase, redemption, retirement or acquisition may be made, so long as at the
time any such prepayment, defeasance, purchase, redemption, retirement or
acquisition is made and immediately after giving effect (including pro forma
effect) thereto (and to the incurrence of any Indebtedness in connection
therewith) (i) no Default or Event of Default shall have occurred and is
continuing, (ii) the Total Net Leverage Ratio is not greater than 2.50 to 1.00
and (iii) the Borrower is in compliance with the Senior Secured Leverage Ratio
and the Fixed Charge Coverage Ratio.  Furthermore, the Borrower will not, and
will not permit any Subsidiary to, amend the Subordinated Indebtedness Documents
or any document, agreement or instrument evidencing any Indebtedness incurred
pursuant to

 

79

--------------------------------------------------------------------------------


 

the Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
to the extent such amendment could reasonably be expected to be adverse in any
material respect to the Lenders (it being understood and agreed that any
increase or decrease in the interest rates or extension of the maturity dates
for repayment under any Indebtedness among the Borrower and its Subsidiaries (or
any intercreditor agreement in connection therewith) shall not be deemed to be
adverse in any material respect to the Lenders so long as such increase,
decrease or extension is not prohibited by the terms of such Subordinated
Indebtedness (or any intercreditor agreement in connection therewith) without
the consent of the Administrative Agent).

 

SECTION 6.10.                       Sale and Leaseback Transactions.  The
Borrower will not, nor will it permit any Subsidiary to, enter into any Sale and
Leaseback Transaction, other than Sale and Leaseback Transactions in respect of
which the Net Cash Proceeds received in connection therewith does not exceed
$10,000,000 in the aggregate during any fiscal year of the Borrower, determined
on a consolidated basis for the Borrower and its Subsidiaries.

 

SECTION 6.11.                       Financial Covenants.

 

(a)                                 Maximum Senior Secured Net Leverage Ratio. 
The Borrower will not permit the Senior Secured Net Leverage Ratio, determined
as of the end of each of its fiscal quarters ending on and after December 31,
2016, to be greater than 2.50 to 1.00.

 

(b)                                 Maximum Total Net Leverage Ratio.  The
Borrower will not permit the Total Net Leverage Ratio, determined as of the end
of each of its fiscal quarters ending on and after December 31, 2016, to be
greater than 3.50 to 1.00.

 

(c)                                  Minimum Fixed Charge Coverage Ratio.  The
Borrower will not permit the ratio (the “Fixed Charge Coverage Ratio”),
determined as of the end of each of its fiscal quarters ending on and after
December 31, 2016, of (i) Consolidated EBITDA, minus taxes paid in cash during
such period, minus Consolidated Capital Expenditures paid during such period,
excluding any amount funded with proceeds from the issuance of Funded Long-Term
Indebtedness (other than Revolving Loans or intercompany loans), minus dividends
paid in cash during such period to (ii) Consolidated Fixed Charges, in each case
for the period of four (4) consecutive fiscal quarters ending with the end of
such fiscal quarter, all calculated for the Borrower and its Subsidiaries on a
consolidated basis, to be less than 1.10 to 1.00.

 

Notwithstanding the foregoing, the Borrower shall be permitted (such permission,
the “Acquisition Holiday”) in no event on more than two (2) occasions during the
term of this Agreement to allow, in connection with a Permitted Acquisition in
each case, if (x) the aggregate Acquisition Consideration exceeds $50,000,000
and (y) Borrower provides notice in writing to the Administrative Agent of its
election to effect the increases described in clauses (i) and (ii) below at or
prior to consummation of such Acquisition and a transaction description of such
Acquisition (regarding the name of the Person or summary description of the
assets being acquired and the approximate purchase price):

 

(i)                                     the maximum Senior Secured Net Leverage
Ratio under Section 6.11(a) may be increased (i) to 3.00 to 1.00 for a period of
two consecutive fiscal quarters commencing with the fiscal quarter in which such
Permitted Acquisition occurs (such fiscal quarters, the “Specified Quarters”)
and (ii) to 2.75 to 1.00 for the two consecutive quarters immediately following
the Specified Quarters, so long as the Borrower is in compliance on a pro forma
basis with the maximum Senior Secured Net Leverage Ratio of 3.00 to 1.00 on the
closing date of such Acquisition immediately after giving effect (including pro
forma effect) to such Acquisition; provided that at the end of such period of
four consecutive fiscal quarters described above, the

 

80

--------------------------------------------------------------------------------


 

maximum Senior Secured Net Leverage Ratio permitted under Section 6.11(a) shall
revert to 2.50 to 1.00; and

 

(ii)                                  the maximum Total Net Leverage Ratio under
Section 6.11(b) may be increased (i) to 4.00 to 1.00 for the Specified Quarters
and (ii) to 3.75 to 1.00 for the two consecutive quarters immediately following
the Specified Quarters, so long as the Borrower is in compliance on a pro forma
basis with the maximum Total Net Leverage Ratio of 4.00 to 1.00 on the closing
date of such Acquisition immediately after giving effect (including pro forma
effect) to such Acquisition; provided that at the end of such period of four
consecutive fiscal quarters described above, the maximum Total Net Leverage
Ratio permitted under Section 6.11(b) shall revert to 3.50 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect (or, if qualified by materiality or “Material Adverse
Effect”, in any respect) when made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrower’s existence), 5.08 or 5.09, in Article VI or in
Article X;

 

(e)                                  the Borrower or any Subsidiary Guarantor,
as applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

 

(f)                                   the Borrower or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable after giving effect to any applicable cure or grace period provided
in the applicable agreement or instrument under which such Indebtedness was
created;

 

81

--------------------------------------------------------------------------------


 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits, after the expiration of any applicable cure or grace
period provided in the applicable agreement or instrument under which such
Indebtedness was created the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $20,000,000 shall be rendered against
the Borrower, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment; provided that any such amount shall be
calculated after deducting from the sum so payable any amount of such judgment
or order that is covered by a valid and binding policy of insurance issued by an
unaffiliated insurer in favor of the Borrower or such Subsidiary (but only if
the applicable insurer shall have been advised of such judgment and of the
intent of the Borrower or such Subsidiary to make a claim in respect of any
amount payable by it in connection therewith and such insurer shall not have
disputed coverage);

 

(l)                                     an ERISA Event shall have occurred that,
in the reasonable opinion of the Required Lenders, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

(m)                             a Change in Control shall occur;

 

(n)                                 [Reserved];

 

(o)                                 any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or the Borrower or any other Loan Party shall

 

82

--------------------------------------------------------------------------------


 

challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms;

 

(p)                                 any Collateral Document shall for any reason
fail to create a valid and perfected first priority security interest in any
portion of the Collateral purported to be covered thereby, except as permitted
by the terms of any Loan Document, or to the extent that any loss of perfection
or priority results solely as a result of the gross negligence or willful
misconduct of the Administrative Agent as determined by a final nonappealable
judgment of a court of competent jurisdiction; or

 

(q)                                 a Material Exclusive License Agreement
Default shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrower accrued hereunder and under
the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j) hereof; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding and cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other Secured Obligations accrued hereunder
and under the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Issuing Bank), and neither the Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent” as
used

 

83

--------------------------------------------------------------------------------


 

herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding

 

84

--------------------------------------------------------------------------------


 

paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

None of the Lenders, if any, identified in this Agreement as a syndication
agent, Co-Documentation Agent or similar title shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
the relevant Lenders in their respective capacities as syndication agent, a
Co-Documentation Agent or similar title, as applicable, as it makes with respect
to the Administrative Agent in the preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

85

--------------------------------------------------------------------------------


 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to (a) release or, as applicable, subordinate any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder and (b) subject to any more specific
terms and conditions set forth in the Security Agreement, enter into
non-disturbance or similar agreements in connection with the licensing of
intellectual property permitted pursuant to the terms of this Agreement.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Borrower to the Administrative Agent (or such shorter period as
is acceptable to the Administrative Agent), the Administrative Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the
Administrative Agent for the benefit of the Secured Parties herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.  Any execution and
delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent.

 

In addition, at the request of the Borrower, the Administrative Agent shall (and
hereby is irrevocably authorized by the Lenders to) subordinate any Lien on the
Collateral or enter into non-disturbance or similar agreements in each case to
the extent provided in Section 9.15. In case of the pendency of any proceeding
with respect to any Loan Party under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan or any
LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to

 

86

--------------------------------------------------------------------------------


 

have the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03)
allowed in such judicial proceeding; and

 

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other applicable jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition

 

87

--------------------------------------------------------------------------------


 

vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action.  Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                       Notices.  (a) Except in the case of notices
and other communications expressly permitted to be given by telephone (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(i)                                     if to the Borrower, to it at Eagle
Pharmaceuticals, Inc., 50 Tice Boulevard, Suite 315, Woodcliff Lake, NJ 07677,
Attention of:  John W. LaRocca, Executive Vice President and General Counsel,
(Telephone No. (201) 326-5337; Email: jlarocca@eagleus.com);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., 10 S Dearborn St, Floor L2, Mail Code: IL1-1145
Chicago IL 60603, Attention of: Bianca Hernandez (Telephone No. (312) 732-4734;
Email: jpm.agency.cri@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A.
270 Park Avenue, 43rd Floor, New York, NY 10017, Attention of Joon Hur
(Telephone No. (212) 622-8726; Email: joon.hur@jpmorgan.com);

 

(iii)                               if to the Issuing Bank, to it at JPMorgan
Chase Bank, N.A., to JPMorgan Chase Bank, N.A., 10 S Dearborn St, Floor L2, Mail
Code: IL1-1145, Chicago IL 60603, Attention of: Bianca Hernandez (Telephone No.
(312) 732-4734; Email:  chicago.lc.agency.activity.team@jpmchase.com); and

 

(iv)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it

 

88

--------------------------------------------------------------------------------


 

hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Bank and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

 

SECTION 9.02.                       Waivers; Amendments.  (a) No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this

 

89

--------------------------------------------------------------------------------


 

Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.20 with
respect to an Incremental Facility Agreement and subject to clauses (c) and (f)
below, neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that (x) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii) and (y) only the consent of the Required
Lenders shall be necessary to reduce or waive any obligation of the Borrower to
pay interest or fees at the applicable default rate set forth in Section
2.13(c)), (iii) postpone the scheduled date of payment of the principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby (other than any reduction of
the amount of, or any extension of the payment date for, the mandatory
prepayments required under Section 2.11, in each case which shall only require
the approval of the Required Lenders), (iv) change Section 2.18(b) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Facility Agreement, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date), (vi)
(x) release the Borrower from its obligations under Article X or (y) release all
or substantially all of the Subsidiary Guarantors from their obligations under
the Subsidiary Guaranty, in each case, without the written consent of each
Lender, or (vii) except as provided in clause (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be (it
being understood that any change to Section 2.21 shall require the consent of
the Administrative Agent and the Issuing Bank); provided further, that no such
agreement shall amend or modify the provisions of Section 2.06 or any letter of
credit application and any bilateral agreement between the Borrower and the
Issuing Bank regarding the respective rights and obligations between the
Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
Issuing Bank, respectively.  Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

 

(c)                                  Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of the Required Lenders, the

 

90

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrower (x) to add one or more credit facilities
(in addition to the Incremental Term Loans pursuant to an Incremental Facility
Agreement) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans, the then existing Term Loans, Incremental Term Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon Payment in Full, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.  In addition, each of the Lenders, on behalf of itself
and any of its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(e) or (ii) in the event that the Borrower shall have advised the
Administrative Agent that, notwithstanding the use by the Borrower of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.

 

(e)                                  If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) the outstanding principal amount of its Loans and
participations in LC Disbursements and all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

 

91

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency.

 

SECTION 9.03.                       Expenses; Indemnity; Damage Waiver.  (a) The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (which shall be limited,
in the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of a single firm as primary counsel, along with
such specialist counsel as may reasonably be required by the Administrative
Agent, and a single firm of local counsel in each applicable jurisdiction, for
the Administrative Agent), in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender (which shall be limited, in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of a single firm as primary counsel, along with such specialist counsel
as may reasonably be required by the Administrative Agent, and a single firm of
local counsel in each applicable jurisdiction, for the Administrative Agent, and
not more than a single firm of outside counsel, and a single firm of local
counsel in each applicable jurisdiction, for all of the other Lenders and, in
the event of an actual or reasonably perceived conflict of interest (as
reasonably determined by the Administrative Agent or applicable Lender), one
additional firm of counsel for each group of similarly affected persons) in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses (subject to the foregoing
limitations with respect to legal fees and expenses) incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related reasonable and documented out-of-pocket
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of (x) a single firm as primary counsel, along with such
specialist counsel as may reasonably be required by the Administrative Agent,
and a single firm of local counsel in each applicable jurisdiction for the
Administrative Agent and its Related Parties, and (y) not more than a single
firm of outside counsel, and a single firm of local counsel in each applicable
jurisdiction, for all of the other Indemnitees and, in the event of an actual or
reasonably perceived conflict of interest (as reasonably determined by the
applicable Indemnitee), one additional firm of counsel to each group of
similarly affected Indemnitees), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or

 

92

--------------------------------------------------------------------------------


 

proceeding is brought by the Borrower or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or willful misconduct of such Indemnitee or any of its
Controlled Related Parties, (ii) a breach in bad faith by such Indemnitee of its
material obligations under the applicable Loan Documents pursuant to a claim
initiated by any Loan Party or (iii) any dispute solely among Indemnitees (not
arising as a result of any act or omission by the Borrower or any of its
Subsidiaries or Affiliates) other than claims against any Credit Party in its
capacity as, or in fulfilling its role as, the Administrative Agent, a
Co-Documentation Agent, the Issuing Bank, a lead arranger, bookrunner, agent or
any similar role under or in connection with this Agreement.  As used in this
Section 9.03, a “Controlled Related Party” of an Indemnitee means (1) any
Controlled Affiliate of such Indemnitee, (2) the respective directors, officers,
or employees of such Indemnitee or any of its Controlled Affiliates and (3) the
respective agents or representatives of such Indemnitee or any of its Controlled
Affiliates, in the case of this clause (3), acting on behalf of or at the
instructions of such Indemnitee or such Controlled Affiliate; provided that each
reference to a Controlled Affiliate, director, officer or employee in this
sentence pertains to a Controlled Affiliate, director, officer or employee
involved in the structuring, arrangement, negotiation or syndication of the
credit facilities evidenced by this Agreement.  This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, and each Revolving Lender severally
agrees to pay the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
(i) the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) other than actual or
direct damages that are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties, and (ii) neither
the Borrower nor any Indemnitee shall be liable on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that nothing contained in this clause (ii) shall
limit the Borrower’s indemnity obligations to the extent set forth in
Section 9.03(b).

 

(e)                                  Except for amounts due and payable on the
Effective Date, all amounts due under this Section shall be payable not later
than thirty (30) days after written demand therefor.

 

SECTION 9.04.                       Successors and Assigns.  (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that

 

93

--------------------------------------------------------------------------------


 

(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit),  Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Persons (other than an Ineligible Institution) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof);  provided, further, that no consent
of the Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

(C)                               the Issuing Bank; provided that no consent of
the Issuing Bank shall be required for an assignment of all or any portion of a
Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (in the case of Revolving Commitments and Revolving
Loans or Term Loan Commitments and Term Loans) unless each of the Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a

 

94

--------------------------------------------------------------------------------


 

Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, together with a processing and recordation fee
of $3,500, such fee to be paid by either the assigning Lender or the assignee
Lender or shared between such Lenders; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent and the Borrower any tax forms
required by Section 2.17(f) and an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

95

--------------------------------------------------------------------------------


 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18, 2.19 and 9.02(e) as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) and 9.02(e) with respect to any Participant. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of

 

96

--------------------------------------------------------------------------------


 

the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.                       Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

SECTION 9.06.                       Counterparts; Integration; Effectiveness;
Electronic Execution.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, e-mailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.  The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act;

 

97

--------------------------------------------------------------------------------


 

provided that nothing herein shall require the Administrative Agent to accept
electronic signatures in any form or format without its prior written consent.

 

SECTION 9.07.                       Severability.  Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                       Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower or any Subsidiary
Guarantor against any of and all of the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09.                       Governing Law; Jurisdiction; Consent to
Service of Process.  (a) This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)                                  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                       WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

 

98

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                       Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 9.12.                       Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (1) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein, (h) with the consent of
the Borrower or (i) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING

 

99

--------------------------------------------------------------------------------


 

THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13.                       USA PATRIOT Act.  Each Lender that is
subject to the requirements of the Patriot Act hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Patriot
Act.

 

SECTION 9.14.                       Appointment for Perfection.  Each Lender
hereby appoints each other Lender as its agent for the purpose of perfecting
Liens, for the benefit of the Administrative Agent and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession or control.  Should any Lender (other
than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

 

SECTION 9.15.                       Releases of Liens and Subsidiary Guarantors.

 

(a)                                 A Subsidiary Guarantor shall automatically
be released from its obligations under the Subsidiary Guaranty and any other
Loan Documents upon the consummation of any transaction permitted by this
Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

(b)                                 Further, the Administrative Agent may (and
is hereby irrevocably authorized by each Lender to), upon the request of the
Borrower, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Subsidiary Guarantor is no longer a Material
Domestic Subsidiary.

 

(c)                                  At such time as the principal and interest
on the Loans, all LC Disbursements, the fees, expenses and other amounts payable
under the Loan Documents and the other Secured Obligations

 

100

--------------------------------------------------------------------------------

 


 

(other than Banking Services Obligations, Swap Obligations, and other
Obligations expressly stated to survive such payment and termination) shall have
been paid in full in cash, or in the case of Banking Services Obligations or
Swap Obligations, cash collateralized on terms reasonably acceptable to the
provider thereof, and the Commitments and all Letters of Credit issued under
this Agreement shall have terminated or expired or, in the case of all Letters
of Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent (the satisfaction of all such conditions, “Payment in
Full”), the security interests in the Collateral created by the Collateral
Documents shall be automatically released and the Subsidiary Guaranty and any
other Collateral Documents and all obligations (other than those expressly
stated to survive such termination) of each Loan Party thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

 

(d)                                 Upon (i) any disposition (other than any
lease or license) by any Loan Party (other than to any Loan Party) of any
Collateral in a transaction permitted under this Agreement if the Borrower
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry) or (ii) the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the
Collateral Documents shall be automatically released.

 

(e)                                  In addition, the Administrative Agent
shall, at the reasonable request of the Borrower, (A) subordinate any Lien on
any Collateral to the holder of any Liens on such Collateral permitted under
clauses (c) of the definition of “Permitted Encumbrances” and clauses (d) and
(e) of Section 6.02 if the Borrower certifies to the Administrative Agent that
such Lien is permitted under terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
and (B) subject to any more specific terms and conditions set forth in the
Security Agreement, enter into non-disturbance or similar agreements, in each
case, in connection with the licensing of intellectual property permitted
pursuant to the terms of this Agreement if the Borrower certifies to the
Administrative Agent that the license is made in compliance with the terms of
this Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry).

 

(f)                                   In connection with any termination,
release or subordination, or in connection with any Indebtedness incurred in
connection with any licensing or sub-licensing transactions permitted pursuant
to Sections 6.02 and 6.03, or in connection with the entry into non-disturbance
or similar agreement, in each case, pursuant to this Section 9.15, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination, release or subordination, or reasonably required in
order to reflect such non-disturbance or similar agreement, in accordance with
Section 9.02.

 

SECTION 9.16.                       Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

101

--------------------------------------------------------------------------------


 

SECTION 9.17.                       No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services.  In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which it may have commercial or other relationships.  With
respect to any securities and/or financial instruments so held by any Credit
Party or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise.  No Credit Party will use confidential information
obtained from the Borrower by virtue of the transactions contemplated by the
Loan Documents or its other relationships with the Borrower in connection with
the performance by such Credit Party of services for other companies, and no
Credit Party will furnish any such information to other companies.  The Borrower
also acknowledges that no Credit Party has any obligation to use in connection
with the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.

 

SECTION 9.18.                       Acknowledgment and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

102

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

ARTICLE X

 

Borrower Guarantee

 

In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries.  The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.

 

The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(b) any extension or renewal of any of the Specified Ancillary Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any other Loan Document, any
Banking Services Agreement, any Swap Agreement or other agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Specified Ancillary Obligations; (e) the failure of any applicable Lender
(or any of its Affiliates) to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Specified Ancillary Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Specified Ancillary Obligations;
(g) the enforceability or validity of the Specified Ancillary Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Specified
Ancillary Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Subsidiary or any other guarantor of
any of the Specified Ancillary Obligations, for any reason related to this
Agreement, any other Loan Document, any Banking Services Agreement, any Swap
Agreement, or any provision of applicable law,

 

103

--------------------------------------------------------------------------------


 

decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Subsidiary or any other guarantor of the Specified Ancillary
Obligations, of any of the Specified Ancillary Obligations or otherwise
affecting any term of any of the Specified Ancillary Obligations; or (h) any
other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of the Borrower or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Borrower to subrogation.

 

The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, the Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.

 

The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Specified Ancillary Obligations, any impossibility in the performance of any of
the Specified Ancillary Obligations or otherwise.

 

The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon.  The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York or Chicago and if, by reason of any Change in Law, disruption of
currency or foreign exchange markets, war or civil disturbance or other event,
payment of such Specified Ancillary Obligation in such currency or at such place
of payment shall be impossible or, in the reasonable judgment of any applicable
Lender (or any of its Affiliates), disadvantageous to such applicable Lender (or
any of its Affiliates) in any material respect, then, at the election of such
applicable Lender, the Borrower shall make payment of such Specified Ancillary
Obligation in Dollars and/or in New York or Chicago and, as a separate and
independent obligation, shall indemnify such applicable Lender (and any of its
Affiliates) against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

 

Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of

 

104

--------------------------------------------------------------------------------


 

all the Specified Ancillary Obligations owed by such Subsidiary to the
applicable Lender (or its applicable Affiliates).

 

Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.

 

The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

105

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

EAGLE PHARMACEUTICALS, INC.,

 

as the Borrower

 

 

 

 

 

 

By

/s/ Pete A. Meyers

 

 

Name: Pete A. Meyers

 

 

Title: Chief Financial Officer

 

Signature Page to Amended and Restated Credit Agreement

Eagle Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Issuing Bank and as
Administrative Agent

 

 

 

 

 

 

 

By

/s/ Joon Hur

 

 

Name: Joon Hur

 

 

Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement

Eagle Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

Silicon Valley Bank, as a Lender

 

 

 

 

By

/s/ James Caccavaro

 

 

Name: James Caccavaro

 

 

Title: Vice President

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Amended and Restated Credit Agreement

Eagle Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By

/s/ Stacey Rothenberg

 

 

Name: Stacey Rothenberg

 

 

Title: Assistant Vice President

 

Signature Page to Amended and Restated Credit Agreement

Eagle Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation, as a Lender

 

 

 

 

By

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

Signature Page to Amended and Restated Credit Agreement

Eagle Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

By

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement

Eagle Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

Citizens Bank, N.A., as a Lender

 

 

 

 

By

/s/ Christopher J. DeLauro

 

 

Name: Christopher J. DeLauro

 

 

Title: Vice President

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Amended and Restated Credit Agreement

Eagle Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC, as a Lender

 

 

 

 

By

/s/ Christopher Aitkin

 

 

Name: Christopher Aitkin

 

 

Title: Assistant Vice President

 

Signature Page to Amended and Restated Credit Agreement

Eagle Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

REVOLVING
COMMITMENT

 

TERM LOAN
COMMITMENT

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

10,000,000.00

 

$

20,000,000.00

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

$

8,333,333.33

 

$

16,666,666.67

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

$

8,333,333.33

 

$

16,666,666.67

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

$

6,666,666.67

 

$

13,333,333.33

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

$

6,666,666.67

 

$

13,333,333.33

 

 

 

 

 

 

 

CITIZENS BANK, N.A.

 

$

5,000,000.00

 

$

10,000,000.00

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

$

5,000,000.00

 

$

10,000,000.00

 

 

 

 

 

 

 

AGGREGATE COMMITMENTS

 

$

50,000,000.00

 

$

100,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

--------------------------------------------------------------------------------


 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

Eagle Pharmaceuticals, Inc.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of August 8, 2017 among Eagle
Pharmaceuticals, Inc., the Lenders parties thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent

 

 

 

6.

Assigned Interest:

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of Commitment/
Loans Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

(3)  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent [and Issuing Bank]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:](4)

 

 

 

EAGLE PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arranger or any other Lender and their respective Related Parties, and (v) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, any
arranger, the Assignor or any other Lender and their respective Related Parties,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System shall be effective as

 

--------------------------------------------------------------------------------


 

delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

EAGLE PHARMACEUTICALS, INC.

 

CREDIT FACILITIES

 

August 8, 2017

 

LIST OF CLOSING DOCUMENTS(1)

 

A.                                    LOAN DOCUMENTS

 

1.                                      Amended and Restated Credit Agreement
(the “Credit Agreement”) by and among Eagle Pharmaceuticals, Inc., a Delaware
corporation (the “Borrower”), the institutions from time to time parties thereto
as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrower from the
Revolving Lenders in an initial aggregate principal amount of $50,000,000 and a
term loan facility to the Borrower from the Term Lenders in an initial aggregate
principal amount of $100,000,000.

 

SCHEDULES

 

Schedule 2.01

–

Commitments

 

EXHIBITS

 

Exhibit A

–

Form of Assignment and Assumption

Exhibit B

–

[Reserved]

Exhibit C

–

[Reserved]

Exhibit D

–

[Reserved]

Exhibit E

–

List of Closing Documents

Exhibit F-1

–

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit F-2

–

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit F-3

–

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit F-4

–

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit G-1

–

Form of Borrowing Request

Exhibit G-2

–

Form of Interest Election Request

 

--------------------------------------------------------------------------------

(1)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

--------------------------------------------------------------------------------


 

2.                                      Disclosure Letter.

 

Schedule 3.01

–

Subsidiaries

Schedule 6.01

–

Existing Indebtedness

Schedule 6.02

–

Existing Liens

Schedule 6.06

–

Affiliate Transactions

 

3.                                      Reaffirmation Agreement executed by the
Borrower and the initial Subsidiary Guarantors (collectively, the “Loan
Parties”) in favor of the Administrative Agent and the Secured Parties.

 

4.                                      Notes executed by the Borrower in favor
of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement.

 

5.                                      Confirmatory Grant of Security Interest
in United States Patents made by the Borrower in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

Schedule A

–

Registered Patents; Patent Applications; Other Patents

 

6.                                      Confirmatory Grant of Security Interest
in United States Trademarks made by the Borrower in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

Schedule A

–

Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

 

B.                                    UCC DOCUMENTS

 

7.                                      UCC, tax lien and name variation search
reports naming each Loan Party from the appropriate offices in relevant
jurisdictions.

 

C.                                    CORPORATE DOCUMENTS

 

8.                                      Certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying (i) that there have been no
changes in the Certificate of Incorporation or other charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

9.                                      Good Standing Certificate (or analogous
documentation if applicable) for each Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction.

 

D.                                    OPINIONS

 

10.                               Opinion of Cooley LLP, counsel for the Loan
Parties.

 

--------------------------------------------------------------------------------


 

E.                                     CLOSING CERTIFICATES AND MISCELLANEOUS

 

11.                               A Certificate signed by the President, a Vice
President or a Financial Officer of the Borrower certifying the following: 
(i) that all of the representations and warranties contained in Article III of
the Credit Agreement are true and correct and (ii) that no Default or Event of
Default has occurred and is then continuing.

 

12.                               A Certificate of the chief financial officer
of the Borrower in form and substance satisfactory to the Administrative Agent
supporting the conclusions that, after giving effect to the Transactions to
occur on the Effective Date, the Borrower and its Subsidiaries, taken as a
whole, are Solvent and will be Solvent subsequent to incurring the indebtedness
in connection with the Transactions.

 

13.                               A Compliance Certificate dated as of the
Effective Date and demonstrating that, after giving effect (including giving
effect on a pro forma basis) to the Transactions to occur on the Effective Date,
the Borrower is in compliance with the financial covenants set forth in
Section 6.11 of the Credit Agreement as of the most recent date for which
financial statements were delivered to the Administrative Agent pursuant to the
Existing Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 8, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:           , 20[   ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 8, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:           , 20[   ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 8, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by a withholding statement
together with an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:           , 20[   ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 8, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eagle Pharmaceuticals, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by a
withholding statement together with an IRS Form W-8BEN or IRS Form W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:           , 20[   ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[     ]
[     ]
Attention: [          ]
Facsimile: [          ]

 

With a copy to:

 

[          ]
[          ]
Attention: [          ]
Facsimile: [          ]

 

Re:  Eagle Pharmaceuticals, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 8, 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Eagle
Pharmaceuticals, Inc. (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement. 
The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowing requested hereby:

 

1.                                      The requested Borrowing is in respect of
the [Revolving Commitment][Term Loan Commitment]

 

2.                                      Aggregate principal amount of
Borrowing:(1)

 

3.                                      Date of Borrowing (which shall be a
Business Day):

 

4.                                      Type of Borrowing (ABR or Eurodollar):

 

5.                                      Interest Period and the last day thereof
(if a Eurodollar Borrowing):(2)

 

6.                                      Location and number of the Borrower’s
account or any other account agreed upon by the Administrative Agent and the
Borrower to which proceeds of Borrowing are to be disbursed:

 

--------------------------------------------------------------------------------

(1)  Not less than applicable amounts specified in Section 2.02(c).

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

Very truly yours,

 

 

 

EAGLE PHARMACEUTICALS, INC.,

 

as the Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[     ]
[     ]
Attention: [          ]
Facsimile: [          ]

 

Re:  Eagle Pharmaceuticals, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of August 8, 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Eagle
Pharmaceuticals, Inc. (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement. 
The Borrower hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement that it requests to [convert][continue] an existing Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such [conversion][continuation] requested
hereby:

 

1.                                      List date, Type, Class, principal amount
and Interest Period (if applicable) of existing Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

4.                                      Type of Borrowing (ABR or Eurodollar):

 

5.                                      Interest Period and the last day thereof
(if a Eurodollar Borrowing):(1)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

EAGLE PHARMACEUTICALS, INC.,

 

as Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------